Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 1 of 62




                 APPENDIX 4
      Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 2 of 62




                            MANAGEMENT SERVICES AGREEMENT


      This Management Services Agreement (this 'Agreement") is made this 9_th day of
September 2011, by and between:


       BLOOMBERRY RESORTS AND HOTELS INC. (formerly known as "Bioombury
       Investments Holdings, Inc.), a corporation organized and existing under the laws
       of the Republic of the Philippines with address at Unit 601, 6'h Floor Ecoplaza
       Building, Pasong Tamo Extension, Makati City, Philippines (the "Casino Owner"),
       and


       SURESTE PROPERTIES, INC., a corporation organized and existing under the
       laws of the Republic of the Philippines with address at 26th Floor, 139 Corporate
       Center Building, Valero Street, Salcedo Village, Makati City, Philippines (the
       "Hotel Owner"), and


       (The Casino Owner and the Hotel Owner are collectively referred to herein as
       uowners").



       GLOBAL GAMING PHILIPPINES LLC, , a limited liability company organized
       and existing under the laws of the State of Delaware, U.S.A., with address at c/o
       Global Gaming Management LP. 3575 West Post Road, Las Vegas, Nevada,
       U.SA ( "GGAM").


                                          RECITALS

        A      Casino Owner has a Provisional License issued by the Philippine Amusement
and Gaming Corporation ("PAGCOR") to develop, construct and operate a world class
integrated casino hotel entertainment facilities (the "Facilities" or "Project") at PAGCOR's
Bagong Nayong Pilipino Entertainment City Manila located at the Manila Bay reclamation area
in Paraiiaque City, Metro Manila, Philippines, and Casino Owner has enlisted its parent
company, the Hotel Owner to own the hotel and non-gaming component of the Facilities. But for
purposes of this Agreement the casino and hotel shall be operated as one integrated business.

       B.      GGAM, together with its affiliates, is knowledgeable and experienced in
developing, operating, managing, directing, and supervising world-class resorts, hotels, casinos
and other related facilities.

         C.    The parties agree for the Owners' to engage GGAM for management and
technical services in the development and construction, and to manage the operation of the
Facilities.




           ~~~-        .•   -----
      Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 3 of 62




        D.      Pursuant to the terms of this Agreement, GGAM shall provide the Services as
stipulated in Annex A.


       1.     TERM

              1.1    Effectiveness

                     This Agreement shall be effective as from the date of its execution
                     ("Effective Date").

              1.2    Initial Term

                     The Initial Term shall be for a period of five (5) years from the date
                     Commercial Operations of the Facilities start ("Start Date"). "Commercial
                     Operations" means the date upon which all portions of the Phase 1
                     Facilities now under constructior1, including those set forth in Clause 3,
                     are in complete and lawful operation and generating revenue. The
                     Owners and GGAM may agree on an earlier Start Date if PAGCOR
                     allows the operation of the gaming facilities even if some parts of the
                     Facilities are not yet complete. In such case, all reference to "Start Date"
                     in this Agreement shall refer to such earlier agreed Start Dale.

              1.3    Extension

                     No earlier than the fourth anniversary of the Start Date and no later than
                     three (3) mor1ths from the fifth anniversary of the Start Date, GGAM may
                     give notice to the Owners (ar1 "Extension Notice") that it wishes to
                     continue the performance of the Services for a subsequent period (a
                     "Subsequent Term") of five (5) years, under the same terms and
                     conditions. This Agreement shall then be deemed extended for the
                     Subsequent Tenm of five {5) years.

              1.4    Further Extension

                     The terms of this Agreement may be extended for further Subsequent
                     Terms under such terms and conditions as the parties may agree. The
                     parties shall negotiate in good faith on the terms and conditions of such
                     Subsequent Term within one year from the expiration of the then expiring
                     term.


       2.     OBLIGATIONS OF GGAM

              2.1    Appointment

                     The Owners hereby appoint GGAM to perform the Services for the
                     Facilities upon the terms and conditions of this Agreement, and GGAM
                     hereby accepts the appointment.



                                               2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 4 of 62




     2.2    Services

            GGAM shall carry out the Services enumerated in Annex A upon the
            terms and conditions contained in this Agreement. The Services shall
            constitute as rights as well as responsibilities of GGAM under his
            Agreement. GGAM's obligation to provide the Services shall be subject
            to: (A) Owners' funding of the amounts set forth in the Annual Budget for
            each fiscal year as provided in this Agreement, and (B) equitable
            adjustment in the event of any Force Majeure, change in law, or change
            in the provisior1s of the PAGCOR License. If the Owners disapprove of
            any Proposed Annual Budget prepared by GGAM with expenditure levels
            reasonably required in order to provide the Services and GGAM can
            reasonably demonstrate that the Owners' refusal to approve such
            Proposed Annual Budget will have an adverse effect on GGAM's ability to
            provide the Services, then GGAM will not be in breach of the performance
            of the particular Services that is so adversely affected by such
            disapproval.

     2.3    Reserved Matters

            GGAM has no right to represent or bind the Owr1ers with respect to any of
            the Reserved Matters. However, the Owr1ers shall consult GGAM before
            they make any decision on Reserved Matters. The Reserved Matters are
            set out in Annex C.

      2.4   Management Team

            (a)    GGAM shall perform its Services through the Management Team
                   composed of the officers that GGAM will nominate, and the other
                   department heads and officers and personnel who report to and
                   are under the direction of the COO, under the organizational chart
                   attached as Annex D (the "Organizational Chart").

            (b)    GGAM shall have the sole discretion to nominate the officers in
                   circular boxes appearing in the Organizational Chart, subject to
                   the Owners consent required in Clause 7. GGAM may replace its
                   nominees in the organization subject only to the same consent
                   process applied to Key Personnel as provided in Clause 2.4(d)
                   below.

            (c)    GGAM shall define the functions of all offices/ positions identified
                   in the Organizational Chart whether in circular or rectangular
                   boxes). The definition of functions and the appointment of officers
                   in the Organizational Chart shall be subject to approval of the
                   Board, which approval shall not be delayed or withheld
                   unreasonably.

            (d)    The personnel and functions designated "*" in Annex D are "Key
                   Personnel". No member of the Key Personnel may be removed
                   from the performance of the Services without the Owners' prior
                   written consent (which shall not be unreasonably withheld or

                                     3
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 5 of 62




                  delayed, and shall not be required when such Key Personnel dies,
                  retires, resigns, is incapacitated or loses eligibility to work in the
                  Philippines). Provided further that GGAM, acting through the
                  Management Team, shall have the right, without the prior consent
                  of the Owners but upon written notice thereto, to terminate any
                  Key Personnel for cause.

            (e)    If the Owners reasonably object for cause to the manner in which
                   any member of GGAM's nominated officers (including Key
                   Personnel) performs the Services, the Owners may request that
                   the officer be replaced and in such event, GGAM shall promptly
                   propose and provide an alternative replacement officer and all
                   costs of effecting such replacement officer shall be the expense
                   of the Owner_

            (f)    GGAM shall designate the COO as its Management Team leader
                   who shall have full responsibility to represent GGAM in all matters
                   connected with the performance of this Agreement.

      2.5   Standard of Care

            GGAM warrants and undertakes that, in performing the Services through
            the Management Team, it shall use commercially reasonable efforts to
            comply with the following which shall be collectively referred to as the
            "Standard of Care":

            (a)     it shall exercise all the skill and care reasonably to be expected of
                   a professionally qualified and competent manager of casino and
                   hotel facilities experienced in performing work of similar nature
                   and scope as the Services ("Prudent industry Practice"),

            (b)    it acts in the highest standards of business ethics;

            (c)    it will at all times act in the best interests of the shareholders of
                   the Casino Owner and the Hotel Owner, and to maximize such
                   shareholders' value in the performance of its obligation under this
                   Agreement and in all dealings carried out by it in its capacity under
                   this Agreement; and

            (d)    it shall comply with applicable Philippine law in the performance of
                   the Services under this Agreement.

            Provided that GGAM's obligation to meet the Standard of Care set forth in
            this Clause 2.5 shall be subject to: (A) Owners' funding of the amounts
            set forth in the Annual Budget for each operating year and as provided in
            this Agreement, and (B) equitable adjustment in the event of any Force
            Majeure, change in law, or change in the provisions of the PAGCOR
            License. If the Owners disapprove of any Proposed Annual Budget
            prepared by GGAM with expenditure levels reasonably required in order
            to comply with this Clause 2.5 and GGAM can reasonably demonstrate
            that the Owners' refusal to approve such Proposed Annual Budget will

                                      4
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 6 of 62




            have an adverse effect on GGAM's ability to comply with this Clause 2.5,
            then GGAM will not be in breach of the provision of this Clause 2.5 that is
            so adversely affected by such disapproval.


      2.6   Specific Obligations

            (a)    GGAM and the COO shall comply with the instructions and
                   directions in relation to the Services and/or this Agreement issued
                   to them by the CEO or his authorized representative, except if
                   such instructions and directions, or the compliance with such
                   instructions or directions, would violate Applicable Law. If GGAM
                   can reasonably demonstrate that GGAM and COO's compliance
                   with the instructions and directions of the CEO under this
                   provision will have an adverse effect on GGAM's ability to comply
                   with the Standard of Care, then GGAM will not be in breach of the
                   particular Standard of Care that is so adversely affected by the
                   CEO's instruction and directions, and GGAM shall be entitled to
                   equitable adjustment.

            (b)    The Owners shall provide GGAM with copies of the PAGCOR
                   License, the PAGCOR Lease Agreement, the                     BOO Loan
                   (collectively "Project Agreements") and of the Owner's insurances.
                   GGAM and the Management Team shall be fully aware of the
                   contents and import of specific provisions that Owners shall
                   identify to GGAM of such agreements. GGAM acting through the
                   Management Team shall comply with the obligations of the
                   Owners under those specific provisions identified under the
                   Project Agreements. And GGAM shall not be held liable for
                   complying with the obligations of the Owners under the Project
                   Agreements pursuant to this provision. The Owners shall send
                   prompt notice to GGAM if there is any change in a Project
                   Agreement. The Owners shall consult with GGAM before they
                   agree on any changes in a Project Agreement which conflict with
                   this Agreement or adversely affect GGAM's rights under this
                   Agreement. If there is any conflict or inconsistency between the
                   provisions of this Agreement and those of the Project Agreements,
                   GGAM shall so notify the Owners in writing when it becomes
                   aware of such conflict, and it shall not be liable if it is not aware of
                   such conflict The Owners (i) represent and warrant (a) that,
                   individually and/or collectively, the Owners have conducted due
                   diligence with regard to all matters arising from or related to the
                   Project Agreements and (b) that the obligations of the Owners
                   under the Project Agreements are not in conflict, inconsistent, or
                   out of compliance with this Agreement or any agreement
                   contemplated thereunder; and (ii) covenant that the Owners
                   obligations under the Project Agreements will not be in conflict,
                   inconsistent, or out of compliance with this Agreement or any
                   agreement contemplated thereunder.



                                      5
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 7 of 62




     2.7    Conflict of Interest

            GGAM shall not engage in any activity involving a hotel or casino within
            the Philippines, which might conflict with the interest of the Owners under
            the Project Agreements. For the avoidance of doubt, neither Cantor
            Fitzgerald, LP., a Delaware limited partnership, nor any Affiliate of Cantor
            Fitzgerald, LP. (excluding GGAM and Global Gaming Management l.P.)
            shall be subject to this Clause 2. 7.

     2.8    Books and Records

            GGAM acting through the Management Team shall see to it that up-to-
            date, accurate and systematic books and records of the business of the
            Facilities and the Services are maintained in accordance with Applicable
            Accounting Standards, and in such form and detail as is required under
            Prudent Industry Practice or as otherwise reasonably required by the
            Owners. GGAM acting through the Management Team shall establish an
            accounting system, internal controls and reporting systems that are (i)
            consistent in all material respects with customary policies and procedures
            used by GGAM or its affiliates engaged in such business and (ii) in
            compliance with the Applicable Law including all applicable gaming laws,
            and approved by the Owners, which approval shall not be unreasonably
            withheld or delayed.

      2.9   Reporting

            (a)    GGAM acting through the Management Team shall submit to the
                   Owners monthly before the 10th day of the month (or more
                   frequent, if required by the Owners) unaudited, internal financial
                   performance reports relating to the status of the performance of
                   the Services, including a profit and loss statement showing the
                   results of the operation of the Facilities for the preceding month
                   and the year to date, and containing computations of Facilities
                   Revenue, Operating Expenses, EBlTDA, and all GGAM Fees,
                   costs, charges, and expenses payable or reimbursable to GGAM
                   pursuant to this Agreement, and compliance with the Business
                   Plan, Annual Budget, and the Performance Standards. The figures
                   contained in such monthly report shall be taken from the books of
                   account of the Facilities maintained in accordance with Clause
                   2.8.

            (b)    GGAM, acting through the Management Team, shall submit to
                   Owners, before the date one hundred five (105) days after the end
                   of each operating year, with the exception of the last operating
                   year of the Initial Term (or any Subsequent Term), a profit and
                   loss statement certified by an independent auditor and based
                   upon the books of account of the Facilities, which statement shall
                   show the results of the operation of the Facilities during the
                   preceding operating year and shall contain a computation of the
                   Facilities Revenue, Operating Expenses, EBITDA, the GGAM
                   Fees, and/or any accounting for reimbursable expenses, interest,

                                      6



                                                                 ..   ··-·-   - - - - - - - - -
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 8 of 62




                  or currency matters under this Agreement ("Audited Year End
                  Financial Statements").     The cost of the audit shall be an
                  Operating Expense. The independent auditor shall be
                  recommended by GGAM in consultation with the Owners, and
                  appointed by the stockholders of the Owners. The independent
                  auditor shall be from an internationally reputable accounting firm
                  with a correspondent firm in the Philippines with adequate
                  experience in auditing international gaming companies.


     2.10   Budget

            (a)   GGAM acting through the Management Team shall prepare the
                  Annual Budget which shall include (i) the replacements of and
                  additions to FF&E and Operating Supplies to be made as part of
                  the Services; (ii) a proposed budget of capital expenditures; and
                  (iii) a budget of the estimated Facilities Revenue and Projected
                  EBITDA and a Projected Base Fee EBITDA for the Facilities for
                  the following Fiscal Year, all in reasonable detail ("Proposed
                  Annual Budget"), Business Plan, and marketing plans            for
                  discussion with the Owners and approval by the Board.

            (b)   The Proposed Annual Budget shall be delivered by GGAM acting
                  through the Management Team to Owners for approval not later
                  than 60 days before the commencement of the affected Fiscal
                  Year. The Owners shall have 30 days from Owners receipt of the
                  Proposed Annual Budget to either (A) approve it, in which case
                  the Proposed Annual Budget shall be deemed to be the "Annual
                  Budget" for the Fiscal Year to which it relates; or (B) disapprove
                  the Proposed Annual Budget by written notice to GGAM, stating
                  the specific reasons for its rejection of all or part of the Proposed
                  Annual Budget. If the Owners fail to either approve or disapprove
                  the Proposed Annual Budget within such 30 days period, the
                  Proposed Annual Budget shall be deemed to be approved by the
                  Owners.

            (c)   If the Owners and GGAM cannot reach agreement with respect to
                  a Proposed Annual Budget (or any specific element thereof), then
                  the operation of the Facilities shall continue based upon the last
                  Annual Budget (increased by the percentage increase in ROPCPI,
                  not to exceed five percent (5%)) in effect until a new Proposed
                  Annual Budget has been approved by the Owners, modified to
                  reflect those elements of the Proposed Annual Budget that have
                  been approved or deemed approved.

            (d)   If the Parties are unable to arrive at an Annual Budget by February
                  15 of any Fiscal Year, then any dispute shall be resolved pursuant
                  to Annex I. Each Party shall have the opportunity to submit its
                  final proposal as to the element(s} in dispute to the Expert, who
                  shall be limited to accepting that proposal which the Expert
                  reasonably determines most accurately reflects a reasonable and

                                     7
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 9 of 62




                   achievable EBITDA expectation for the Facilities, with due
                   consideration given to then current market conditions. The
                   Proposed Annual Budget with the disputed elements as resolved
                   by the Expert, shall be deemed the approved Annual Budget

            (e)    GGAM acting through the Management Team may incur costs or
                   expenses or make expenditures which exceeds or are not in the
                   Annual Budget, provided the consent of the CEO or his
                   representative is obtained, and the Annual Budget shall be
                   amended if necessary, subject to the approval of the Owners Any
                   dispute on the proposed amendment to the Annual Budget shall
                   be resolved pursuant to Annex I. Provided, however, GGAM
                   acting through the Management Team shall have the right to incur
                   costs or expenses or make expenditures for {i) cost or expenses
                   {excluding junket commission and credit) reasonably determined
                   by GGAM to maximize EBITDA during the Fiscal Year; (ii) any
                   ur1control!able expenses such as utilities, insurance, and taxes
                   which are deemed increased to the actual cost level incurred; (iii)
                   any expenditures reasonably required on an emergency basis to
                   avoid or mitigate damage to the Facilities or injury to persons or
                   property; (iv) amounts required to extend complimentaries to
                   patrons at the Facilities; (v) amounts set forth in the Annual
                   Budget which are calculated based on projected occupancy rate
                   or Projected EBITDA or projected Facilities Revenue to the extent
                   such amounts increase {or decrease) proportionately to the extent
                   the actual occupancy rate of the Facilities and/or revenue for the
                   Fiscal Year exceeds or falls below the projected occupancy or
                   Projected EBITDA or projected Facilities Revenue; provided that
                   the permitted variance set forth above shall not exceed 7.5% of
                   the budgeted amount, and provided further that GGAM shall
                   provide the Owners with prompt written notice of any anticipated
                   expenditures in excess of what is in the Annual Budget and the
                   permitted variance set forth above.         ·


     2.11   Entitlement of GGAM to Ensure Compliance

            GGAM shall be entitled to take, and the Owners shall not prevent GGAM
            from taking, such measures as are necessary and appropriate, as
            permitted under Applicable Law, to ensure that the Facilities are operated
            in accordance with, and will not cause GGAM or its Affiliates to fail to be
            in compliance with (i) applicable financial recordkeeping and reporting
            requirements and the money laundering statutes and the rules and
            regulations thereunder and any related or similar rules, regulations, or
            guidelines, issued, administered, or enforced by any governmental
            agency (ii) Sanctions Laws and Regulations, and (iii) the United States
            Foreign Corrupt Practices Act of 1977, as amended, as well as all other
            applicable anti-corruption laws of other relevant jurisdictions.




                                     8
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 10 of 62




3.    OBLIGATIONS OF THE OWNERS

      3.1   Facilities

            The Owners shall, at their own cost, develop, construct, fit out and
            complete the Facilities in accordance with the plans and specifications
            prepared by Steelman Partners LLP (excluding the Phase 1-B Facilities),
            which shall include the following:

            a)     A world class casino (to include appropriate junket resort operator
                   rooms and facilities) with gaming tables, slot machines and any
                   other permitted form of gambling or games;

            b)     A world Class hotel with suites;

            c)      Restaura11ts, bars, lounges;

            d)      Spa, health club, pool(s);

            e)      On-site retail shops and shopping areas;

            f)      Meeting space/facilities;

            g)      Other amenities.

            Owners shall, at their own cost and as soon as possible, rectify (or cause
            to be rectified) any construction-related or FF&E deficiencies identified by
            GGAM.

      3.2   Licenses and Permits

            The Owners shall obtain a11d shall use its commercially reasonable efforts
            to mai11tain all governmental licenses, permits and approvals required to
            own, construct and operate the Facilities. The Owners shall help the
            Management Team liaise and maintain good relationship with PAGCOR
            and other relevant government agencies.

      3.3   Utilities

            The Owners shall obtain and arra11ge for all utility services necessary for
            the operation of the Facilities.

      3.4   Payment

            The Owners shall pay the GGAM Fees in accordance with Clause 4. The
            obligations of the Owners to pay the GGAM Fees shall be joint and
            several.




                                       9
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 11 of 62




      3.5    Working Capital

             The Owners shall ensure that there is sufficient working capital (including
             casino bankroll) as budgeted or as needed, construction and capital
             expenditures, reserve funds, etc. to operate the Facilities in accordance
             with the Business Plan and Annual Budget.

      3.6    Insurance

             The Owners shall take out all necessary insurance for the operation of the
             Facilities; obtain all usual and customary policies for projects of this type
             and magnitude (including, among other things, business interruption,
             sabotage and terrorism, crime insurances, including fidelity, earthquake,
             tsunami, flood and other natural calamities, and all standard insurable
             risks as required under the PAGCOR License). The Owners agree to
             restore or rebuild the damage or loss to the Facilities in the event of any
             casualty caused by an insured event (to the extent of the insurance
             proceeds).

      3.7    Assistance

             The Owners shall provide all assistance to enable the nominees of
             GGAM to obtain the visas and work permits necessary for them to work in
             the Facilities in the Philippines.

       3.8   Actions of the Board

             Under this Agreement, all actions of the Board of Directors shall be
             considered as actions of the Owners. Where actions of the Owners
             require formal Board approval, the Owners shall be responsible to obtain
             such Board approval.

       3.9   Actions of the CEO

             Under this Agreement, all actions of the CEO (or his authorized
             representative) shall be considered as actions of the Owners. Where
             actions of the CEO require formal Board approval, the Owners shall be
             responsible to obtain such Board approval.


4.    SERVICE FEES

      4.1    Fees - Development

             The Owners shall pay GGAM a planning, oversight, and development
             base fee of One Hundred Thousand U.S. Dollars ($100,000) per month,
             without reduction or pro ration in such fee for a partial month,
             commencing upon execution of the Agreement and terminating upon the
             issuance of a permanent certificate of occupancy for the Phase I
             Facilities.


                                       10
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 12 of 62




            The Owners shall pay GGAM such fees as the parties may mutually
            agree for providing planning, oversight and development services for the
            Phase I"A and Phase 1-B Facilities.

      4.2   Fees -Pre-Opening

            The Owners shall pay Seventy-Five Thousand U.S. Dollars ($75,000) per
            month to GGAM for Pre-Opening Operations upon execution of the
            Agreement and terminating upon the Start Date.

      4.3   Fees - Base Fee

            The Owners shall pay GGAM an annual base fee of two percent (2.0%) of
            the Base Fee EBITDA from the Facilities. For this purpose, "Base Fee
            EBITDA" shall mean an amount equal to the EBITDA less the Local VIP
            EBITDA and Foreign VIP EBITDA.

      4.4   Fees -Casino Local VIP Base

            The Owners shall pay GGAM an annual fee of six percent (6.0%) of the
            EBITDA generated from Local High Roller Tables where PAGCOR
            imposes a 15% license fee under the PAGCOR License, or as that term
            is defined in the laws or regulations governing the Facilities ("Local VIP
            EBITDA").

      4.5   Fees -Casino VIP Incentive For Foreign VIP/Junket Players

            The Owners shall pay GGAM an annual casino incentive fee calculated
            as a Graduated Fee based on the EBITDA generated from Foreign High
            Roller Tables and Foreign Junket Players ("Foreign VIP EBITDA") as
            these terms are defined in the laws and regulations governing the
            Facilities for each Fiscal Year beginning in the year of the Facilities' Start
            Date, provided that GGAM's total fees shall not exceed forty percent
            (40%) on Foreign VIP EBITDA, as follows:

            Graduated Fee Schedule

                       6% of the first $10,000,000 in Foreign VIP EBITDA for          the
                       Fiscal Year;
                       15% of the next $5,000,000 in Foreign VIP EBITDA for           the
                       Fiscal Year;
                       25% of the next $5,000,000 in Foreign VIP EBITDA for           the
                       Fiscal Year;
                       30% of the. next $5,000,000 in Foreign VIP EBITDA for          the
                       Fiscal Year;
                       35% of the next $10,000,000 in Foreign VIP EBITDA for          the
                       Fiscal Year;
                       40% of any arnount in excess of $35,000,000                      of
                       Foreign VIP EBITDA for the Fiscal Year.



                                      11
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 13 of 62




                    The Foreign VIP Incentive Fees shall be paid pro rata monthly as
                    adjusted based on prior months' underpayments or overpayments
                    with an annual year end reconciliation.


      4.6    Payment of Fees

             All fees, costs, charges, and expenses payable or reimbursable to GGAM
             shall be due monthly upon delivery of an invoice by GGAM or its affiliates,
             and shall be paid to GGAM or its affiliate in available funds after a
             verification is made of such invoice and its supporting papers, at the
             location(s) specified by GGAM from time to time. GGAM may pay such
             fees and other amounts owed to GGAM or its affiliates directly from the
             Facilities operating accounts or reserve funds, in which case the Owners
             shall replenish the reserve funds in the amount of such withdrawal by
             GGAM within thirty (30) days after notice to the Owners. GGAM may
             require that any such payments be effected through electronic debit/credit
             transfer of funds programs specified by GGAM from time to time,
             provided GGAM shall pay such fees and costs and do such things as
             GGAM deems necessary or advisable to effect such transfers of funds
             and such method complies with Applicable Law.

             Taxes accruing on fees payable to GGAM shall be for the account of
             GGAM. Value Added Tax on the GGAM Fees shall be part of Operating
             Expenses. The fees payable to GGAM shall be structured in the most tax
             effective methodology.


      4. 7   Reimbursable Expenses

             The Owners shall reimburse GGAM for all reasonable and documented
             out-of-pocket expenses including travel expenses to and from the
             Facilities for GGAM's employees and consultants (and with prior written
             consent of the Owners, GGAM's Affiliates employees and consultants) for
             matters related to the Services provided under this Agreement that are
             not otherwise paid for by the Owners. The reimbursement shall be made
             after a verification of the details and supporting documents for such
             expenses.

      4.8    Interest

             If any fee or other amount due by the Owners to GGAM or its Affiliates or
             designees under the Agreement is not paid within thirty (30) days after
             such payment is due, the Owners shall pay, in addition to the amount
             due, interest for each day the amount is past due and compounded
             monthly, at the interest rate of 50 basis points per month or 6% per
             annum, or such rate to be agreed to by the Owners and GGAM.




                                      12
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 14 of 62




      4.9   Currency of Payment

            a)     The GGAM Fees payable: (i) pursuant to Clauses 4.1 and 4.2 shall
                    be paid in U.S. Dollars; (ii) pursuant to Clauses 4.3 and 4.4 shall
                    be paid in Philippine Pesos; and (iii) pursuant to Clause 4.5 shall
                    be paid in U.S. Dollar equivalent of such fees converted based on
                    the monthly/annual average exchange rate of Philippine Peso to
                    U.S. Dollar as published by the Philippine Dealing System (PDS).

            b)      The reimbursable costs and expenses payable to GGAM pursuant
                     to Clause 4.7 shall be billed and paid in U.S. Dollars irrespective
                     of the currency of the amount(s) so paid by GGAM. The basis of
                     conversion of these reimbursable costs and expenses paid in
                     other currencies by GGAM shall be the PDS closing rate in effect
                     as of that date of the individual transaction. The interest payable
                     pursuant to Clause 4.8 shall be paid in the currency of the
                     amount due to GGAM upon which the interest is charged.

            c)      If GGAM requests that its Philippine Pesos-based fees be paid in
                     U.S. Dollars, such amounts shall be based on the Philippine
                     Peso to U.S. Dollar conversion rate in effect as of the effective
                     date of such conversion and GGAM shall assume the market
                     conversion risk.


 5.   BANK ACCOUNTS

      5.1   Operating bank accounts for the Facilities shall be established in the name
             of the Owners in such banks as the Board may approve. The bank
             requirement for Revenue Accounts to be subject to security arrangements
             under the BDO Loan shall be respected. GGAM shall not be held liable
             for complying with any restrictions or arrangements required under the
             BOO Loan. Subject to the review and approval of the Owners, GGAM
             through the Management Team shall establish sufficient controls, to
            ensure accurate reporting of all transactions involving the bank accounts.
             All deposits and withdrawals shall be in accordance with this Agreement,
             the Approval Matrix, approved controls (which shall include the conditions
             provided under the BDO Loan, and the reportorial requirements of
             PAGCOR), GGAM standard accounting policies and practices approved
             by the Board. GGAM through the Management Team shall develop the
             Signing Authority Matrix and the Approval Matrix, which shall be subject
             to the approval of the CEO and the Board.

      5.2      As a rule, disbursements and transfer of funds from the Operating
            Accounts shall require two (2) signatures one from Group "A" and one
            from Group "B" signatories. There shall be two (2) groups of signatories
            for this purpose. Group "A" signatories shall be composed of officers
            nominated by GGAM. Group "B" signatories shall be composed of officers
            nominated by the Owners.



                                      13
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 15 of 62




      5.3   The Management Team shall only retain such funds in these Operating
             Accounts as are necessary to carry out its responsibilities under this
             Agreement for current and reasonably anticipated future operating,
             bankroll, gaming reserves, operating expenses, marketing, renovation,
             maintenance or capital expenditures, including any reserves for such
             purposes. GGAM acting through the Management Team shall sweep
             accounts on a monthly basis except for funds listed above, shall provide
             an accounting for Owners' review within three (3) Business Days after
             end of each month. And profits which are not retained in the Operating
             Accounts at the end of each month shall be transferred to the Owners
             Account which shall be under the sole control and disposition of the
             Owner.


 6.   MARKETING

      GGAM and the Management Team shall develop, implement and manage a
      marketing program for the Facilities, which may include utilization of brands,
      centralized services, affiliate programs, or other programs of GGAM, its affiliates,
      or third parties. The Guest Data of GGAM shall remain to be its property. The
      Guest Data generated from the operation of the Facilities shall be the property of
      the Owner and shall be used only for the Facilities. The Parties are free to use for
      their own separate purposes the data on patrons which appear in both the
      GGAM Guest Data and in the Facilities' Guest Data. With the Owners approval,
      not to be withheld or delayed unreasonably, GGAM shall be allowed to utilize the
      Owner owned patron or casino database for cross-marketing the Facilities with
      other integrated resort facilities.


7.    PERSONNEL

      7.1   The Board following normal corporate procedure shall appoint all members
            of the Management Team indicated in the Organizational Chart, provided
            that (i) offices/positions in circular boxes shall be nominated solely by
            GGAM subject to the approval of Owner, which approval shall not be
            delayed or withheld unreasonably, and (ii) offices/positions in rectangular
            boxes shall be nominated by the Owners subject to approval of GGAM,
            which approval shall not be delayed or withheld unreasonably.

      7.2   All members of the Management Team shall be employees of the
            Facilities/Owners, except as otherwise mutually agreed to by the Parties.
            No employees of the Facilities shall be employees of GGAM, except as
            otherwise mutually agreed to by the Parties. The employees of the
            Facilities shall not be employees of GGAM, and GGAM shall not be liable
            for any acts or omissions of these employees.

      7.3   GGAM acting through the COO shall supervise, instruct and direct the
            members of the Management Team. And the members of the
            Management Team or other managers to whom they may delegate such
            authority in accordance with the Approval Matrix, shall recruit, screen,
            appoint, hire, pay, train, supervise, instruct, and direct all other personnel

                                       14
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 16 of 62




            necessary or advisable for the operation of the Facilities, and to discipline,
            transfer, relocate, replace, terminate, and dismiss any personnel in
            accordance with the approved management and personnel policies.
            Provided that up to certain level to be mutually agreed between the
            Owners and GGAM, the hiring, compensation, bonus, and promotion of
            certain officers shall be subject to approval of the CEO. The hiring,
            compensation, bonus, and promotion of the COO, chief financial officer,
            vice president of gaming, and vice president of marketing shall be (i)
            commensurate and competitive with market rates for the hiring,
            compensation, bonus, and promotion of similar gaming and hospitality
            industry positions in Southeast Asia and (ii) subject to approval of the CEO
            (which shall not be unreasonably withheld or delayed). The compensation
            and bonus of the CEO shall be commensurate and competitive with
            market rates for compensation and bonus of similar chief executive officers
            in the gaming and hospitality industry in Southeast Asia_

      7.4   GGAM acting through the COO or other members of the Management
            Team shall have the management discretion with respect to all personnel
            within their departments and offices, including decisions regarding hiring,
            promoting, transferring, compensating, supervising, terminating, directing,
            and training such personnel, and, generally, establishing and maintaining
            all policies relating to employment, including (a) the terms of employment,
            including recruiting, screening, appointing, hiring, compensation, bonuses,
            severance, pension plans, and other employee benefits, training,
            supervision, instructions, direction, discipline, transfer, relocation,
            replacement, termination, and dismissal of personnel, and (b) the exercise
            of any rights or remedies under any applicable laws relating to labor
            matters in relation to the Facilities and the personnel, including union
            organization, recognition and withdrawal of recognition, union elections,
            contract negotiation on single employer or multi-employer basis (including
            the right to negotiate and execute collective bargaining or similar
            agreements), grievances, unfair labor practice          charges, strike and
            lockouts.


8.    USE OF FACILITIES BY PERSONNEL

      8.1   In accordance with reasonable policies and procedures to be agreed on
            between the Owners and GGAM, all senior executives of the Owners or
             any affiliate of the Owners that are visiting the Facilities for business
            purposes related to the Facilities shall be permitted to stay at the Facilities
             and use its facilities (including food and beverage consumption), without
             charge to such senior executives.

      8.2   In accordance with reasonable polices and procedures to be agreed on
            between the Owners and GGAM, all GGAM personnel (as well as GGAM's
            Affiliates personnel) who travel to the Facilities on an as-needed basis to
            perform Services (including to monitor provision of Services, or other bona
            fide business relating to this Agreement) shall be permitted to stay at the
             Facilities and use its facilities (including food and beverage consumption),
            without charge to GGAM or such corporate personnel.

                                       15
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 17 of 62




      8.3   All corporate personnel and other personnel of GGAM, the Owners or any
            of their respective affiliates shall be permitted to stay at the Facilities for
            business or non-business purposes at reduced rates in accordance with
            approved Management policies.


9.    PURCHASING

      9.1   GGAM acting through the Management Team shall select manufacturers,
            wholesalers, vendors, suppliers, consultants, companies, or businesses,
            and negotiate and subject to the Approval Matrix and Signing Authortty
            Matrix, enter into, administer, amend, and terminate, in the name and on
            behalf of the Owners, all agreements, purchase orders, and similar
            arrangements for the purchase of all supplies and other needs to meet the
            day-to day of the Facilities businesses and operations. The Approval Matrix
            at"ld Signing Authority Matrix shall be subject to the approval of the CEO
            and the Board.

      9.2   Consistent with the Annual Budget, GGAM acting through the Management
            Team shall select manufacturers, wholesalers, vendors, suppliers,
            companies, or businesses, and negotiate, enter into, administer, amend,
            and terminate, in the name and on behalf of the Owners, all agreements,
            leases, purchase orders, and similar arrangements for (1) the purchase or
            lease of all furniture, fixtures, and equipment that Management Team
            deems necessary or advisable for the operation of the Facilities; (2)
            purchase, lease, or license, in the name of and on behalf of the Owners, all
            software, hardware, and telecommunications connections required (3)
            licenses for the right to use any third party proprietary property or (4) any
            other property, service or rights that Management Team otherwise deems
            necessary or advisable for the operation of the Facilities.

      9.3   GGAM acting through the Management Team may negotiate, enter into,
            administer, amend, and temninate, in the name and on behalf of the
            Owners, all (i) agreements, purchase orders, and similar arrangements for
            the purchase of all supplies and services, and (ii) licenses for the right to
            use any third party proprietary property, that Management Team deems
            necessary or advisable for the operation of the Facilities.

      9.4    GGAM shall avoid conflicts of interest in purchasing. Where the vendor or
             supplier is affiliated with GGAM, this fact shall be promptly disclosed and
             approval of the transaction shall require Owners' consent. The Owners will
             be presented with a plan to enter into a purchasing services agreement
             with Procurement International Ltd., a GGAM affiliated company, pursuant
             to which Procurement International Ltd., will propose to provide certain
             purchasing services to the Owners; provided that the Owners may use
             other sources for purchasing if the terms are more favorable to the Owners
             than those contained in the purchasing services agreement and
             Procurement International Ltd., cannot match such terms, and the
             alternative source is otherwise acceptable to the Owners.


                                       16
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 18 of 62




      9.5     The Owner acknowledges that GGAM's affiliate, Cantor G&W (Nevada)
             L.P. (doing business as Cantor Gaming) is an operator of mobile gaming,
             race books and sports pools, and its Affiliates own a proprietary mobile
             gaming system, a proprietary race book and sports pool wagering system.
             Subject to a permit/consent from PAGCOR, and the written approval of
             the Owners, GGAM may engage Cantor Gaming for the operation of
             Cantor Gaming's or its Affiliates' proprietary mobile gaming and race book
             or sports pool in the Facilities, provided that the terms and conditions of
             such engagement shall be commercially reasonable and arms length.


10.   REPRESENTATIONS, WARRANTIES AND COVENANTS

      10.1    Owners

              Owners jointly and severally represent, warrant, and covenant as of the
              Effective Date that: (A) they are duly formed, validly existing, and in good
              standing under the laws of the Republic of the Philippines; (B) they have
              all the requisite rights, power, and authority to enter into this Agreement
              and perform all their obligations hereunder; (C) this Agreement
              constitutes the valid and legally binding obligation of Owners, enforceable
              in accordance with its terms and conditions; (D) neither the execution of
              this Agreement, nor Owner's performance of the transactions
              contemplated hereby, will: (i) violate any constitution, statute, regulation,
              rule, injunction, judgment, order, decree, ruling, charge, or other
              restriction of any government, governmental agency, or court to which
              Owners are subject, or (ii) conflict with, result in a breach of, or constitute
              a default under any agreement to which any Owner is a party; (E) Owners
              have the right and authority to grant the rights to GGAM as recited herein
              necessary to perform under this Agreement; (F) Owners {i) directly holds
              all rights, title, and interest in the Facilities and the PAGCOR license and
              (ii) shall not transfer their rights, title, and interest without first notifying
              GGAM; (G) the Facilities are being constructed on land under lease from
              PAGCOR; (H) the Facilities being constructed are owned by the Owners
              free from liens and encumbrances, except for the lien of BOO under the
              BOO Loan; (I) the Casino Owner is the sole owner of the PAGCOR
              License, it is not in default under the PAGCOR License, and it is not
              aware of any threatened or possible default under the PAGCOR License,
              except as disclosed in the Disclosure Letter; (J) the directors, officers and
              stockholders of the Owners are listed in the Disclosure Letter; (K) the
              Facilities shall be developed, constructed and maintained as a 5-star
              international casino-hotel; (L) Owners have not engaged any broker,
              investment banker, advisor, or any other party to act for the Owners in
              this transaction where GGAM is liable for their fees; {M) there is no
              litigation or proceedings pending or threatened against the Owners or the
              Facilities that could adversely affect the validity of this Agreement or the
              completion of the Project; (N) Owners have secured the Environmental
              Compliance Certificate (ECC) and have complied with                   applicable
              Philippine environmental laws for the construction and development of the
              Facilities; (0) the Project Cost prepared by Davis Langdon and Seah
              attached to the Disclosure Letter is the current best estimate of the

                                         17
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 19 of 62




             project cost for the Project and Owners have undertaken the required due
             diligence and care to accept and rely on said Project Cost; (P) the
             Owners corporate structure identifying all persons and entities controlling
             them is attached to the Disclosure Letter; (Q) the Owners have complied
             and shall comply with the requirements of the Philippine Anti-Money
             Laundering Laws in connection with this Project; (R ) the Owners have
             complied and shall comply with          Philippine Anti-Corruption Laws in
             connection with this Project; (S) to the best of Owners' knowledge after a
             reasonable inquiry, none of (i) the Owners, (ii) any person controlling
             either of them, and (iii) any person for whom either of them acts as an
             agent or nominee in connection with this Project, is as of the date of this
             Agreement a "specially designated national or blocked person" ("SON')
             under any United States sanctions administered by the Office of Foreign
             Assets Control of the United States Department of the Treasury ("OFAC")
             (including but not limited to 31 CFR, Subtitle B, Chapter V, as amended)
             or any enabling legislation or executive order relating thereto,
             (collectively, the "Sanctions Laws and Regulations"); and (T) the Owners
             (excluding any shareholders or indirect constituent owners) have not as of
             the date of this Agreement and shall not after execution of this Agreement
             conduct business (i) with any person who is an SDN, (ii) in any jurisdiction
             in which GGAM, as a United States person, would be prohibited from
             doing business under the Sanctions Laws and Regulations.


      10.2   GGAM

             GGAM represents and warrants as of the Effective Date that: (A) it is duly
             formed, validly existing, and in good standing under the laws of the State
             of Delaware; (B) it has all the requisite rights, power, and authority to
             enter into this Agreement and perform all its obligations hereunder; (C)
             this Agreement constitutes the valid and legally binding obligation of
             GGAM, enforceable in accordance with its terms and conditions; (D)
             neither the execution of this Agreement, nor GGAM's performance of the
             transactions contemplated hereby, will: (i) violate any constitution, statute,
             regulation, rule, injunction, judgment, order, decree, ruling, charge, or
             other restriction of any government, governmental agency, or court to
             which GGAM is subject, or (ii) conflict with, result in a breach of, or
             constitute a default under any agreement to which GGAM is a party; (E)
             The officers and equity holders of GGAM are listed in the GGAM
             Disclosure Letter; (F) GGAM has not engaged any broker, investment
             banker, advisor, or any other party to act for GGAM in this transaction
             where Owners are liable for their fees; (G) there is no litigation or
             proceedings pending or threatened against GGAM that could adversely
             affect the validity of this Agreement or the performance of GGAM of its
             obligations under this Agreement; (H) to its best knowledge, GGAM has
             complied and shall comply with all material requirements of the Philippine
             Anti-Money Laundering Laws in this Project; (I ) to its best knowledge,
             GGAM has complied and shall comply with all material provisions of the
             Philippine Anti-Corruption Laws in connection with this Project; and (J)
             GGAM has the management and technical expertise, track record,
             experience, adequate capitalization and financial resources to comply

                                       18
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 20 of 62




             with its obligations under this Agreement, including the indemnity
             obligations under Clause 12.1.


11.   REGULATORY MATTERS

      11.1   Legal Compliance

             The Owners and GGAM, acting through the Management Team, shall
             work together and use their commercially reasonable efforts to do
             whatever is necessary (as an operating cost of the Facilities) to ensure
             that all relevant government permits and licenses necessary to develop,
             construct and operate the Facilities are maintained, that the Facilities
             operate in accordance with all government approvals and with all
             applicable laws of the Philippines, that all regulatory and license
             requirements of PAGCOR for the operation of the Facilities are complied
             with. The costs and expenses of all relevant government permits and
             licenses obtained in connection with the initial development and
             construction shall be included in project costs and not treated as an
             operating cost of the Facilities.

      11.2   Regulatory Disclosures

             The Owner and GGAM each agree to provide the infornration to
             governmental authorities having jurisdiction over the casino, the Owner,
             GGAM or each of their affiliates regarding any matter within the scope of
             authority of the governmental authorities.

      11.3   Privileged Licenses

             The Owner and GGAM (i) acknowledges that the other party or its
             affiliates hold or will hold one or more licenses under gaming laws; (ii)
             agrees to use commercially reasonable efforts to take, or to refrain from
             taking, any actions that are necessary to prevent, or that would be
             reasonably likely to cause, the gaming license of the other party or its
             affiliates to expire, terminate, or not be renewed; and (iii) agrees to
             cooperate with the other party, as reasonably requested on a confidential
             basis, and at no out-of-pocket cost or expense to the cooperating party, to
             provide information reasonably necessary to enable the other Party and
             its affiliates to respond to any requests for information in connection with
             the acquisition or preservation of such gaming licenses or compliance
             with any gaming regulations applicable to the other party or its affiliates
             and the other party's internal compliance policies of general applicability
             relating thereto (including information required in connection with any
             necessary background checks or other investigations regarding credit
             standing, character, and personal qualifications).




                                      19
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 21 of 62




12.    INDEMNITY AND LIABILITY

       12.1   Indemnity by GGAM

              GGAM shall indemnify and keep indemnified the Owners against each
              and every liability which the Owners may incur to any other person
              whatsoever and against the adverse effects of all claims, including claims
              by third parties, to the extent that the same arise as a result of the gross
              negligence or wilful misconduct of GGAM subject to the limitation set out
              in Clause 12.3.

       12.2   Indemnity by Owners

              The Owners shall indemnify and keep indemnified GGAM against each
              and every liability which GGAM may incur to any other person
              whatsoever and against the adverse effects of all claims, including claims
              by third parties, to the extent that the same arise out of or in connection
              with the performance by GGAM of the Services, other than to the extent
              such claims arise as a result of (i) the gross negligence or wilful
              misconduct of GGAM, (ii) the acts or omissions of GGAM or an Affiliate of
              GGAM in a transaction with an Affiliate of GGAM; or (iii) the taking of an
              action by GGAM or an Affiliate of GGAM that is outside the scope of the
              authority granted to GGAM in this Agreements, and subject always to the
              limitations set out in Clause 12.3.

       12.3   Limitation on Liability

              (a)    Neither Party shall be liable to the other under this Agreement for
                     any indirect or consequential loss or punitive damages.

              (b)    The liability of GGAM to the Owner shall in no event exceed the
                     total amount of fees that GGAM has received during the Term that
                     such liability is incurred under this Agreement, provided that this
                     limit shall not apply where the liability in question is incurred as a
                     result of the willful misconduct of GGAM.


 13.   INSURANCE

       13.1   GGAM's Insurance

              GGAM shall maintain insurance necessary to cover its obligations and
              liabilities under or in connection with this Agreement.

       13.2   Owners' Insurance

              The Owner shall provide GGAM with copies of the Owner's insurances
              (with commercially sensitive items omitted).




                                        20
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 22 of 62




             The Owners shall maintain adequate personal accident insurance,
             medical insurance and such other insurances as may be separately
             required by GGAM for each of GGAM's personnel assigned to perform
             work in connection with the provision of any Services.


14.   INFORMATION AND CONFIDENTIALITY

      14.1   Copyright in Documentation

             The copyright and all other intellectual property rights in respect of all
             proprietary documentations prepared by GGAM in connection with the
             performance of the Services and furnished to the Owner under the terms
             of this Agreement shall remain vested in GGAM but the Owner shall have
             an irrevocable, royalty-free right to copy, reproduce, modify and use the
             same for any purpose directly related to the construction, operation,
             repair, replacement, renewal or operation of the Facilities.

      14.2   Confidentiality

             Each Party (the "Receiving Party") shall not, without the consent of the
             other party at any time divulge or suffer or permit its consultants, servants
             or agents to divulge to any person or use for purposes unconnected with
             this Agreement any information which is by its nature or may be marked
             to be confidential concerning the other party, the Project Agreements or
             the Facilities (including information concerning the costs of operation or
             the business situation or financial condition of the other party) or any
             information concerning the contents of this Agreement or of the Project
             Agreements. Notwithstanding the foregoing, the Receiving Party may
             disclose such confidential information (i) as required by law or by the
             court of any competent jurisdiction or by an government or regulatory
             body having jurisdiction over the Receiving Party including gaming, tax,
             financial regulators, (ii) to its consultants, attorneys, accountants,
             representatives, advisors and to those of their respective personnel who
             need to know the same for the proper performance of this Agreement, (iii)
             to its affiliates and subcontractors and their employees who need to know
             the same for the proper performance of this Agreement and (iv) to any
             bank or party providing financing to the Owners, provided that such
             consultants, attorneys, accountants, representatives, advisors and their
             personnel, affiliates and subcontractors, their employees, and financiers
             shall be under obligation to maintain this confidentiality.

             The provisions of this Clause shall continue to apply, without limit in point
             of time, until such information enters the public domain without fault on
             the part of the Receiving Party.

       14.3 Proprietary Programs and Products

             If GGAM has a copyright or patent over its proprietary programs or
             products which are used in the Facilities during the term of this
             Agreement, the continued use of such proprietary programs and products

                                       21
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 23 of 62




             at the Facilities after the termination of this Agreement shall be subject of
             a license agreement as the Parties may agree on. If GGAM or its
             Affiliates are developing a proprietary program or product for its own use
             or the use of other facilities that they are operating, they shall notify the
             Owners in writing of such development, and the Owners shall respect the
             proprietary character and GGAM's ownership of such proprietary program
             or product. Provided that programs and products which are developed at
             the Facilities shall belong to the Facilities. If GGAM wishes to use such
             new programs and products in another casino, it should obtain the prior
             written consent of the Owners, which consent shall not be withheld
             unreasonably. If a program or product is jointly developed by GGAM and
             the Management Team of the Facilities, such program or product shall be
             jointly owned by GGAM and the Facilities.


15.   TERMINATION

      15.1   By Owner for GGAM's Breach

             The Owners may at any time, by written notice addressed to GGAM, give
             prior notice of intention to terminate the Services under this Agreement,
             in whole or in part if any of the following have occurred:

             (a)     GGAM has committed a material breach of this Agreement that
                     either is incapable of remedy or, if capable of remedy, has not
                     been remedied within 30 days of the Owner's notice or such
                     longer period not exceeding 60 days as is reasonably necessary
                     to effect the remedy;

             (b)     failure by GGAM to comply with any applicable laws, rules, or
                     regulations, including a default under any governmental license or
                     permit, which will materially adversely affect the performance of its
                     obligations under this Agreement, which, if capable of remedy,
                     has not been remedied within 40 days (or such longer cure period
                     as may be allowed by law, provided no cross-default is triggered
                     thereby) from notice to it of such failure or default from the Owners
                     or from the relevant government agency.

             (c)     an act by GGAM which will violate, and cause a default on, any of
                     the Project Agreements referred to in Clause 2.6(b), which will
                     have a material adverse effect on the Owners or on the operations
                     of the Facilities and which if capable of remedy, has not been
                     remedied within the cure periods provided in the relevant Project
                     Agreements.

             (d)     the commencement of any voluntary bankruptcy or insolvency
                     proceeding or the consent to any involuntary bankruptcy or
                     insolvency proceeding against a GGAM.




                                       22
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 24 of 62




             (e)    the filing of any involuntary proceeding in bankruptcy or insolvency
                    or a proceeding seeking the appointment of a receiver or
                    custodian against GGAM that is not vacated within sixty (60) days
                    of commencement thereof.

             (f)    an affirmative act or failure to act by GGAM that results in a final
                    order by PAGCOR that GGAM is unsuitable to participate in the
                    martagement of the Facilities,        and such order by PAGCOR
                    cannot be remedied within the cure period as may be allowed by
                    PAGCOR, provided no cross-default is triggered thereby.

             (g)   William Weidner ceases to be the CEO of GGAM, unless William
                   Weidner, Brad Stone, or Garry Saunders, or any person
                    nominated by any of them and approved by the Owners, continue
                    as a senior officer of GGAM actively involved in the performance
                    of GGAM's obligations under this Agreement.

             The effective date of such termination of this Agreement shall be 60 days
             after receipt of such notice by GGAM, unless some other shorter or
             longer period is agreed between the Owners and GGAM.

             Upon receipt of any such notice, GGAM shall take immediate steps to
             comply with the directions of the Owners and shall in any event ensure
             that its expenditure in relation to the Services is reduced to a minimum.


      15.2   By GGAM for the Owner's Breach

             GGAM may at any time, by written notice addressed to the Owners, give
             prior notice of intention to terminate the Services, in whole or in part if
             any of the following have occurred:

             (a)    the failure of Owners to fulfill any of their material obligations in
                    the Agreement that either is incapable of remedy or, if capable of
                    remedy, has not been remedied within 30 days of GGAM's notice
                    or such longer period not exceeding 60 days as is reasonably
                    necessary to effect the remedy,

             (b)    the failure of Owners to comply with any applicable laws, rules or
                    regulations, including a default under any governmental license or
                    permit, which will materially adversely affect the performance of
                    its obligations under this Agreement, which, if capable of remedy,
                    has not been remedied within 40 days (or such longer cure period
                    as may be allowed by law or granted by the relevant government
                    agency, provided no cross-default is triggered thereby) from notice
                    to it of such failure or default from GGAM or from the relevant
                    government agency,

             (c)     a default by the Owners in any of the Project Agreements referred
                    to in Clause 2.6{b), which if capable of remedy, has not been
                    remedied within the cure periods provided in the relevant Project

                                      23
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 25 of 62




                    Agreements, which will have a material adverse effect on the
                    operation of the Facilities or on the Owners' ability to comply with
                    their obligations under this Agreement,

             (d)    the commencement of any voluntary bankruptcy or insolvency
                    proceeding or the consent to any involuntary bankruptcy or
                    insolvency proceeding against an Owner,

             (e)    the filing of any involuntary proceeding in bankruptcy or insolvency
                    or a proceeding seeking the appointment of a receiver or
                    custodian against an Owner that is not vacated within sixty (60)
                    days of commencement thereof,

             (f)    a material breach under the Option Agreement.

             The effective date of such termination of this Agreement shall be 60
             days after receipt of such notice by the Owners, unless some other
             shorter or longer period is agreed between GGAM and the Owners.


      15.3   Mutual Termination Rights

             Either Party may at anytime, by written notice addressed to the other
             Party, give notice of its termination of this Agreement, without the same
             being deemed a breach or default by either Party hereto, if any of the
             following have occurred:

             (a)     a change in the terms and/or conditions of the PAGCOR License
                    (or its cancellation, revocation or termination) and compliance with
                    the revised terms and/or conditions would be likely to cause a
                    material adverse effect on Owners' or GGAM's rights and
                    obligations under this Agreement.

             (b)    if there is any change in law, order, nule, regulation, or policy in
                    any jurisdiction inside or outside the Philippines that results or
                    would result in the carrying on of the Owners' or GGAM's business
                    in the Philippines being unlawful or materially burdensome, or the
                    Owners or GGAM losing its qualification, license, authority or
                    capacity to perform under this Agreement.

             (c)    if there is a change in the national gaming legislation in the
                    Philippines that results in a material adverse impact on either
                    Party's interests in the Facilities, under this Agreement, or on any
                    other business of GGAM inside or outside the Philippines.

             (d)     a failure by GGAM under the provisions of items 2 or 3 of Annex
                    B on the Performance Standards.

             (e)   the (i) denial, revocation, suspension or non-renewal of any gaming
                     license, approval or permit of one Party which is caused by any
                     action or inaction of the other Party or their respective Affiliates; or

                                       24
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 26 of 62




                    (ii) commencement of any action by the applicable regulatory
                    authority seeking such a denial, revocation, suspension or non-
                    renewal that, if adversely determined, would result in the denial,
                    revocation, suspension or non-renewal of any gaming license,
                    approval or permit which is caused by any action or inaction of the
                    other Party or their respective Affiliates; provided, however, the
                    Party causing such event shall have the lesser of (A) one hundred
                    eighty (180) days from commencement of such action, (B) such
                    other time period as may be granted by the applicable regulatory
                    authority and (C) such time period required by the threatened
                    Party (as reasonably determined based upon the advice of legal
                    counsel) to avoid the denial, revocation or suspension of any such
                    gaming license, approval or permit held by such Party, as
                    applicable, to cure any event giving rise to the commencement of
                    such action described in clause (ii) hereof.


      15.4   Payments upon Termination

             The Owner shall pay GGAM upon termination of this Agreement all
             amounts which are due to it but unpaid under this Agreement up to the
             effective date of such termination; and all costs incidental to the orderly
             termination of the Services including the repatriation of personnel, the
             termination of sub-contracts and the cost of provision of copy
             documentation as may be agreed upon by the Parties.

             Provided that if the termination of the Agreement is due to the fault of
             GGAM, the reasonable market rate costs incurred by the Owner in
             recruiting a replacement service providers shall be deducted from the
             amount payable to GGAM.

      15.5   General Obligations on Termination

             (a)    Termination of this Agreement howsoever arising shall be without
                    prejudice to the rights and remedies of either Party in relation to
                    any negligence, omission or default of the other prior to such
                    termination.

             (b)    GGAM shall cooperate with the Owners in securing an orderly
                    transition of the Services to a replacement service provider or to
                    the Owners' replacement officers/managers. Without limiting the
                    foregoing, GGAM shall permit the Owners to make offers of
                    employment to members of GGAM's officers and staff who are
                    providing the Services, including the COO and members of the
                    Management Team of the Facilities, but excluding William
                    Weidner, Brad Stone, and Garry Saunders.




                                      25
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 27 of 62




16.   ASSIGNMENT AND SUB-CONTRACTING

      16.1   Assignment by Owners

             (a)   The Owners may pledge or assign their rights under this Agreement,
                    or their shares of stock, to any bank providing finance for the
                    Facilities without the consent of GGAM being required. GGAM shall
                    acknowledge such assignment in writing and shall if required by the
                    Owners' financiers enter into a direct agreement with such
                    financiers containing customary terms reasonably required by such
                    financiers provided that nothing therein shall increase liability of
                    GGAM. The Owners shall use commercially reasonable efforts to
                    convince the banks to agree to a commercially reasonable non-
                    disturbance agreement that will allow GGAM to continue to render
                    Services and to exercise its rights under this Agreement
                    notwithstanding a foreclosure or exercise of security rights by such
                    banks, provided that refusal of the banks to agree to such non-
                    disturbance agreement shall not be a breach on the part of the
                    Owners.

             (b)     Any (i) sale, assignment or transfer of shares of stocks in the
                    Owners to third parties such that Enrique K. Razon Jr. will cease to
                    be the ultimate controlling shareholder which controls at !east 51%
                    of the shares of stock of the Owners (the "Controlling
                    Shareholder''), or (ii) sale, assignment or transfer of the Facilities to
                    third parties, (iii) or sale, assignment or transfer of the PAGCOR
                    License, (each a "Change of Control in Owners") during the Term
                    of this Agreement shall have the following effect:

                      (A)      If the new Controlling Shareholder of the Owners, or the
                      new owner of the Facilities, or the new owner of the PAGCOR
                      License following a Change of Control in Owners is (i) acceptable
                      to GGAM, (ii) has sufficient financial resources and liquidity to
                      fulfill Owners' obligations under this Agreement, and (iii) have
                      passed PAGCOR's probity test, then this Agreement shall
                      continue in force and GGAM shall continue to perform the
                      Services and exercise its rights under this Agreement.

                      (B) If the new Controlling Shareholder of the Owners, or the new
                      owner of the Facilities, or the new owner of the PAGCOR License
                      following a Change of Control in Owners terminates this
                      Agreement without cause or fault of GGAM, then GGAM shall be
                      entitled to the Termination Fee to be paid by such new
                      Controlling Shareholder of the Owners, or new owner of the
                      Facilities, or new owner of the PAGCOR License. Provided that
                      GGAM shall not be entitled to the Termination Fee if (i) it is in
                      default (which is existing and uncured) under this Agreement, or
                      (ii) the effective date of such termination occurs after the
                      expiration of the 4th Fiscal Year and GGAM is not in compliance


                                       26
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 28 of 62




                    with the Performance Standards provided in item 1 of Annex B
                    during the prior full Fiscal Year.

                    (C)      If the new Controlling Shareholder of the Owners, or the
                    new owner of the Facilities, or the new owner of the PAGCOR
                    License following a Change of Control in Owners is (i) not
                    acceptable to GGAM because it does not have sufficient financial
                    resources and liquidity to fulfill Owners' obligations under this
                    Agreement, or (ii) is known in the community as being of bad
                    moral character, or has been convicted of a felony in any court
                    (including state or federal court in the U.S.A.), or is found
                    unsuitable to hold a gaming license, or (iii) who would cause the
                    denial, loss, or termination of any gaming license or approval of
                    GGAM, then GGAM has a right to terminate this Agreement and
                    shall be entitled to receive the Termination Fee from the Owners.
                    Provided that GGAM shall not be entitled to the Termination Fee
                    if (x) it is in default (which is existing and uncured) under this
                    Agreement, or (y) the effective date of such termination occurs
                    after the expiration of the 4th Fiscal Year and GGAM is not in
                    compliance with the Performance Standards provided in item 1 of
                    Annex B during the prior full Fiscal Year.

                    (D)     If a new shareholder of the Owners, following the issuance
                    or sale, assignment or transfer of shares of stock in the Owners
                    (even if it does not result in a Change of Control in Owners), is an
                    Unsuitable Person, then GGAM has the right to terminate this
                    Agreement and shall be entitled to receive the Termination Fee
                    from the Owners. Provided that GGAM shall not be entitled to the
                    Termination Fee if (i) it in default (which is existing and uncured)
                    under this Agreement, or (ii) the effective date of such termination
                    occurs after the expiration of the 4th Fiscal Year and GGAM is
                    not in compliance with the Performance Standards provided in
                    item 1 of Annex B during the prior full Fiscal Year.

             (c)    An initial public offering (I PO) or a back-door listing of the Owners
                     or of the holding companies which owns or controls the Owners
                     in the Philippine Stock Exchange or in other stock exchanges
                     shall not constitute a trigger of a Change of Control of Owners
                    where Enrique K. Razon Jr. continues to own or control, directly
                     or indirectly, the Owners following such IPO or back-door listing.


      16.2   Assignment by GGAM

             GGAM shall not, without the written consent of the Owners, assign either
             its obligations or benefits arising under this Agreement. The Parties
             acknowledge that GGAM may assign its functions under this Agreement
             to its Affiliates where William Weidner is the CEO, or William Weidner,
             Brad Stone or Garry Saunders, or any person nominated by any of them
             and approved by the Owners, are the senior officers who will be actively
             involved in the performance of such transferee's obligations under this

                                      27
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 29 of 62




              Agreement, provided that such Affiliate shall have adequate capitalization
              and financial resources to comply with its obligations under this
              Agreement, including the indemnity obligations under Clause 12.1.
              Notwithstanding anything to the contrary herein, GGAM may assign this
              Agreement to an entity organized and existing under the laws of the
              Netherlands as required to satisfy the tax structure of GGAM provided
              that such entity must at all times be owned by the same constituent
              owners and controlled by the same individuals as GGAM (except for
              independent Dutch board members required under Netherlands law).

       16.3   General

              Any assignment to an Affiliate and/or any sub-contracting shall not in any
              way relieve GGAM from any liability or obligation under or in connection
              with this Agreement.

 17.   FORCE MAJEURE

       17.1   Event of Force Majeure

              "Event of Force Majeure" means:

              any events which was unforeseeable at the time this Agreement was signed,
              the occurrence and consequences of which cannot be avoided or overcome,
              and which arises after the time this Agreement was signed and prevents total
              or partial performance of this Agreement by a Party of its commitments under
              this Agreement. Such events will include war, declared or not, or hostilities
              involving the Republic of the Philippines or belligerence, blockade, revolution,
              insurrection, insurgency, riot, public disorder, expropriation, requisition,
              confiscation or nationalization by or involving any governmental authority of
              or within the Republic of the Philippines, earthquakes, typhoons, flood, fire,
              war, failures of international or domestic transportation, acts of Philippine or
               U.S. government or public agencies, epidemics, strikes and any other
               instances which cannot be foreseen, avoided or overcome, including
               instances which are accepted as force majeure in general international
               commercial practice.

       17.2   Consequence of Event of Force Majeure

              If an Event of Force Majeure occurs. a Party's obligations under this
              Agreement that are affected by such an event will be suspended during the
              period of delay caused by the Event of Force Majeure and will be
              automatically extended, without penalty, for a period equal to such
              suspension. The Party claiming an Event of Force Majeure will promptly
              inform the other Party in writing and will furnish within thirty (30) days
              thereafter sufficient evidence of the occurrence and duration of such Event of
              Force Majeure. The Party claiming an Event of Force Majeure will also use
              all reasonable endeavours to terminate that Event of Force Majeure. When
              an Event of Force Majeure occurs. the Parties will immediately consult with
               each other in order to find an equitable solution and will use all reasonable
               endeavours to minimize the consequences of such Event of Force Majeure.

               As provided in Clause 3.6, the Owners shall use the insurance proceeds
               to restore or rebuild the damage or loss on the Facilities.

                                         28
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 30 of 62




18.   MISCELLANEOUS

      18.1   Language

             This Agreement is executed in English. All communications between the
             Owner and GGAM in connection with the Services and this Agreement,
             both written and oral, shall be in English.
      18.2   Notices

             Notices under this Agreement shall be in writing delivered to the address
             stated below. Delivery can be by hand, or facsimile message against a
             written confirmation of receipt, courier with proof of delivery, or by
             electronic mail with confirmation receipt.


              Owner:                  Bloomberry Resorts and Hotels, Inc.
                                      Unit 601, 6th Floor Ecoplaza Building
                                      Pasong Tame Extension, Makati City
                                      Philippines

                                      Attention:       Enrique K. Razon, Jr.
                                                       Chairman and CEO
                                     Telephone No.     +632 245 2165
                                     Fax No.           +632 245 4966
                                     Email             Erazon@ictsi.com

                                      And:

                                      Sureste Properties, Inc.
                                      26th Floor, 139 Corporate Center Building
                                      Valero Street, Salcedo Village
                                      Makati City, Philippines

                                      Attention:       Enrique K. Razon, Jr.
                                                       Chairman and CEO
                                      Telephone No.    +632 245 2165
                                      Fax No.          +632 245 4966
                                      Email            Erazon@ictsi.com

                                      With copy to:

                                      Estela T. Occena
                                      Office ofthe Chairman
                                      3rd Floor ICTSI Administration Building
                                      MICT South Access Road
                                      Manila International Container Terminal
                                      North Harbor, Manila, Philippines
                                      Telephone No. +632 245 2185
                                      FaxNo.            +6322411187

                                     29
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 31 of 62




                                     Email             EOccena@ictsi.com


              GGAM:                   c/o Global Gaming Asset Management,
                                      L.P. 3575 West Post Road
                                      Las Vegas, Nevada, U.S.A. 89118
                                      Attention:   William Weidner
                                                   President
                                      Telephone No. (702) 897-5600
                                      Fax No.       (702)635-0202
                                      Email         weidner@gmail.com



      18.3   Purchase of Shares Option

             GGAM is hereby granted the right to purchase up to ten percent (1 0%)
             ownership in the Facilities and the gaming license by purchasing 10% of
             the shareholdings of the Owners. The purchase price for this 10% interest
             shall be US$15 Million (representing 10% value of the license) plus 10%
             of the equity that the Owners have infused to the Project at the time
             GGAM exercises its option to purchase the 10% shares. This right to
             purchase 10% interest will expire if it is not exercised by Start Date.

             The Parties shall execute a mutually acceptable Option Agreement (the
             "Option Agreement") to embody the share purchase option under this
             Clause within sixty (60) days (or such extended periods as the parties
             may mutually agree) from the date of this Agreement. In the event the
             Parties are unable or fail to execute the Option Agreement within such
             period, GGAM shall have the right to terminate this Agreement by
             sending a notice of termination to the Owners within six (6) months from
             the expiration of such 60 day (or extended) period. GGAM's right to
             terminate this Agreement under this Clause 18.3 shall expire if it is not
             exercised within such 6 months period.

             The Parties shall negotiate in the Option Agreement a provision which will
             protect the equity invested by GGAM (when it exercises the option to
             purchase 10% ownership interest referred to under the Option
             Agreement) after the Agreement is terminated under the terms of the
             Agreement.

             In addition, the Parties covenant and agree the Option Agreement shall
             grant GGAM certain co-investment rights (such rights subject to the
             mutual agreement of the Parties) in such competing facilities and/or
             casinos permitted under Clause 18.8, provided that such rights shall be in
             the same proportion of ownership as provided for in this Clause 18.3 and
             upon no worse economic terms than those enjoyed by the Owners (or
             their affiliates or any of their respective officers, directors, partners,
             shareholders) in making their investment in such competing facilities
             and/or casinos.


                                     30
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 32 of 62




      18.4   Independent Contractor

             GGAM shall undertake its obligations under this Agreement as an
             independent contractor of the Owner. Nothing in this Agreement shall be
             construed to be or create a partnership, agency, or joint venture between
             the Owners, their respective successors or assigns, on the one part, and
             GGAM, its successors and assigns, on the other part. Notwithstanding
             the temns and conditions of this Agreement, nothing in this Agreement nor
             actions of the Parties pursuant to the provisions of this Agreement shall,
             directly or indirectly, expressly or implied, create, establish, or impose any
             principal agent relationship between Owner, its successors and assigns,
             as principal, and GGAM, its successors and assigns, as agent, nor
             create, establish or impose any fiduciary duty under the laws governing
             principal/agent relationships or otherwise; provided, however, that GGAM
             shall be a limited agent for purposes of executing documents on Owners'
             behalf to the extent expressly permitted under this Agreement. This is
             notwithstanding any equity investment of GGAM in the Owner.

      18.5   Amendment and Waiver

             The Parties may not amend or waive this Agreement, or any portion
             thereof, or consent to any Party's departure from this Agreement, except
             pursuant to a written agreement of the Parties that identifies itself as an
             amendment, waiver, or consent to this Agreement, as the case may be,
             and that is executed by a duly authorized representative of each Party.
             No failure or delay in exercising any right or remedy, no failure or delay in
             requiring the satisfaction of any condition under this Agreement, and no
             course of dealing between the Parties operates as a waiver or estoppel of
             any right, remedy, or condition. A written waiver or consent on one
             occasion is effective only in that specific instance and only for the
             purpose that it is given and is not to be construed as a waiver or consent
             on any future occasion or against any other Party or person.

      18.6   Partiallnvalidity

             If any provision of the Agreement is found to be invalid or unenforceable
             by any courts of competent jurisdiction, this shall not effect the validity or
             enforceability of the other provisions of this Agreement.

      18.7   Conflicts

             Except as expressly set forth herein, if there is any conflict or ambiguity
             between the provisions of this Agreement and the provisions of any other
             agreement or contract between the Parties with respect to the subject
             matter of this Agreement, the provisions of this Agreement shall prevail.

      18.8   Non-Compete

             GGAM, or any of its directors, partners, officers or Involved Affiliates
             (which shall mean an affiliate of GGAM involved in rendering the

                                       31
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 33 of 62




             Services, or an affiliate of GGAM which has access to confidential
             information of the Owners and/or the Facilities except if such confidential
             information is limited to its CEO identified in the GGAM Disclosure Letter;
             provided, however, that Cantor Fitzgerald, LP. or any affiliate of Cantor
             Fitzgerald, LP. (excluding Global Gaming Management LP. and GGAM,
             or its directors, partners and/or officers) shall not be deemed an Involved
             Affiliate unless they are rendering the Services under this Agreement)
             shall be prohibited from being involved in the ownership, management or
             operation of another casino or gaming facility in the Philippines (unless it
             is done together with the Owners), during the term of the Agreement and
             2 years after its expiration or termination. This 2-year-from-termination
             restriction shall not apply if the Agreement is terminated because of a
             breach or default of the Owners.

             The Owners, or any of its directors, partners, officers or affiliates shall be
             prohibited from being involved in the ownership, management or
             operation of: (a) another casino or casino/hotel project licensed under the
             same PAGCOR License as the Facilities; or (b) another casino or
             casino/hotel project in the Philippines of the same magnitude or scale as
             the Facilities (unless GGAM has been invited to render the Services in
             such other facilities}; or {c) any other casino or casino/hotel project in the
             Philippines that includes Foreign Junket Players, Local High Roller Tables
             and/or Foreign High Roller Tables (unless GGAM has been invited to
             operate that portion of the casino with respect to such Foreign Junket
             Players, Local High Roller Tables andlor Foreign High Roller Tables
             therein, which operation shall be upon the same terms set forth in this
             Agreement), during the term of the Agreement and 2 years after its
             expiration or termination. This 2-year-from-tenmination restriction shall not
             apply if the Agreement is terminated because of a breach or default of
             GGAM or if it fails to comply with the Performance Standards provided in
             item 1 of Annex B.


      18.9   Publicity

             Owner and GGAM shall consult with each other on all press releases
             containing previously non-public information relating to the Facilities and
             neither Party shall issue such a press release without the prior written
             approval of the other Party.

      18,10 Further Assurance

             The Parties shall each perform such acts, execute and deliver such
             instruments and documents, and do all such other things as may be
             reasonably necessary to accomplish the transactions contemplated by
             this Agreement.

      18.11 Survival

             All Clauses that are necessary to enforce the terms and conditions of this
             Agreement shall survive expiration of the tenm of this Agreement.

                                       32
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 34 of 62




      18.12 Entire Agreement

             This Agreement and the Disclosure Letter and GGAM Disclosure Letter
             constitute the entire agreement between the Parties hereto pertaining to
             the subject matter hereof and fully supersedes any and all prior oral or
             written agreements or understanding between the Parties pertaining to
             the subject matter hereof.

      18.13 Counterparts

             This Agreement may be executed in several counterparts and all such
             executed counterparts shall constitute a single agreement, binding on all
             of the Parties, their successors and assigns. The signature of all of the
             Parties need not appear on the same counterpart, and delivery of an
             executed counterpart signature by electronic communications is as
             effective as executing and delivering this Agreement in the presence of
             the other Party to this Agreement.


19.   DISPUTES

      19.1   Mutual Agreement

             The Parties agree to act in good faith to resolve any and all disputes
             between them at the working group level. Any dispute that cannot be
             settled by mutual agreement within 30 days and such dispute relates to
             the interpretation, carrying out of obligations, breach, termination or
             enforcement of this Agreement or in any way arises out of or is related to
             this Agreement (except the disputes covered by Annex I) shall be settled
             exclusively in accordance with Clause 19.2.

      19.2   Arbitration

             Except as required by Annex I with respect to Expert Disputes, any
             dispute required to be settled in accordance with this Clause 19.2 shall be
             settled by arbitration in Singapore under the United Nations Commission
             on International Trade Law (UNCITRAL) Arbitration Rules in force at the
             date of this Agreement (the "Rules"), except that to the extent the then
             current Rules are inconsistent with the provisions of this Clause 19.2, in
             which event the terms hereof shall control.

             (a)     If either Party asserts that a dispute has arisen which is required
             to be settled in accordance with this Clause 19.2, such asserting Party
             shall give prompt written notice (or notice as otherwise provided herein) to
             the other Party. The arbitration shall be administered by a panel of three
             arbitrators appointed in accordance with the following provision: One
             arbitrator shall be appointed by each Party (the Owners being considered
             one Party), and one arbitrator shall be jointly agreed and appointed by the
             two arbitrators chosen by the Parties. Arbitration proceedings shall take
             place in English.

                                      33
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 35 of 62




            (b)     The decision of the arbitration panel shall be final and binding on
            the Parties, without right of appeaL The Parties agree in advance that if
            one Party initiates arbitration, the other Party shall be bound to
            participate, and the decision of the arbitration panel shall be binding upon
            both Parties and enforceable in all jurisdictions.

            (c)      The arbitrators may consolidate proceedings with respect to any
            dispute under this Agreement with proceedings with respect to any
            related controversy under this Agreement However, except as
            specifically set forth in the preceding sentence: (i) arbitration only will be
            conducted on an individual, not class-wide, basis; (ii) only GGAM and
            Owners (and their Affiliates and their respective officers, directors,
            owners, employees, agents and representatives) may be parties to any
            arbitration proceeding described in this Clause 19.2; and (iii) no such
            arbitration proceeding shall be consolidated with any other arbitration
            proceeding involving GGAM or Owners and/or any other Person. Except
            in connection with claims by third-parties for which a Party is entitled to
            indemnification pursuant to this Agreement (including claims where such
            third-party is seeking multiple, exemplary or punitive damages), the award
            may not include, and the parties specifically waive any right to an award
            of multiple, exemplary or punitivedamages.

            (d)      The Parties agree that, in connection with any arbitration
            proceeding, each Party must submit or file any claim which would
            constitute a compulsory counterclaim within the same proceeding as the
            claims to which it relates. Any such claim which is not submitted of files
            will be forever barred unless written notice specifying such claim is
            provided to the other Party within twenty-four (24) calendar months after
            the later of (i) the date of such breach or violation; and (ii) the date of
            discovery of the facts (or the date the facts could have been discovered,
            using commercially reasonably diligence) giving rise to such breach or
            violation. Such written notice shall not toll any applicable statute of
            limitations.

            (e)     Notwithstanding anything to the contrary contained in this
            Agreement, the Parties shall each have the right in the proper case to
            obtain temporary restraining orders and temporary or preliminary
            injunctive relief from a court of competent jurisdiction, provided that, each
            Party must contemporaneously submit their dispute for arbitration on the
            merits, if required herein.

            (f)     The provisions of this Clause 19.2 are intended to benefit and bind
            third-party non-signatories and shall continue in full force and effect
            subsequent to and withstanding the expiration or termination or this
            Agreement

            (g)    In addition to the Rules, the Parties agree that the arbitration shall
            be conducted according to the International Bar Association Rules of
            Evidence as current on the date of the commencement of the arbitration.
            The arbitration panel shall order each Party to submit within a specified

                                      34
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 36 of 62




             time to the arbitration panel and to the other parties witness statements
             by each witness on whose testimony it intends to rely.

             (h)      During the pendency of the arbitration, the Parties shall share
             equally the fees and expenses of the arbitrator. As part of the award, the
             arbitrator shall designate the Party whose position is substantially upheld,
             who shall recover from the other Party all of its reasonable attorneys'
             fees, costs and expenses, including its share of the fees and costs paid to
             the arbitrator, expert witness fees, compensation for in-house counsel,
             and all oth*er fees and expenses incurred in connection with the
             arbitration. The arbitrator may determine that neither Party's position was
             substantially upheld or otherwise allocate the fees and expenses in
             accordance with the relative extent to which either Party's position was
             upheld.

      19.3   Applicable Law

             This Agreement is made under and shall be governed by and construed
             in accordance with the laws of the Republic of the Philippines.

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
on the date stated above, in the place indicated below.




                                      35
       Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 37 of 62




        IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
        on the date state , in the place indicated below.



BLOOM BERRY REJ/QrRTS AND HOTELS INC,
By:

Name: Enrique
Designation: ffi/i)fvfn
Place Signed:                         )



By:

Name: Enrique K
Designation: C i
Place Signed:


GLOBAL GAM!~ PHILifP/:j LLC

By/t#Vd_
Name: William Weidner
Designation: CEO
Place Signed:




                          [Signature Page to Management Services Agreement]
          Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 38 of 62
il




                                        ANNEX A

                                        SERVICES


     GGAM's Pre-Opening
     Services.

                          GGAM acting through the Management Team has the right,
                          authority, obligation, and discretion, and is instructed to take all such
                          pre-opening actions for and on behalf of the Owners to operate all
                          aspects of the Facilities, including to:
                             1. Provide technical assistance on all aspects of planning,
                                  design, layout, and construction of the hotel, casino, food
                                  & beverage facilities, convention services, entertainment
                                  programs (where applicable), and other facilities and
                                  amenities, and recommendation of approval of all
                                  consultants to the Facilities
                             2. Advise on design and layout of the casino to include
                                  operational and functional criteria, layout of casino floor,
                                  selection and ordering of gaming equipment, in conjunction
                                  with key employees hired during pre-opening.
                             3. Prepare a pre-opening plan and budget in consultation
                                  with Owners and construction contractor and proposed
                                  operating budget in consultation with Owners.
                             4. Establish, implement, and monitor the pre-operating
                                  accounting, internal controls, security, human resources,
                                  marketing, and regulatory compliance systems in
                                  accordance with the pre-operating plan and key
                                  employees.
                             5. Advise contractors and consultants in the selection,
                                purchase, design, layout, and installation of all equipment
                                and facilities necessary or desirable for the efficient and
                                economical operation of the Facilities.
                             6. Review and monitor construction expenditures and
                                progress of construction, including the right to attend all
                                meetings with contractors and consultants involved in the
                                development, planning, design, and construction of the
                                Facilities
                             7. Recommend the selection and order FF&E in accordance
                                with the pre-opening plan and budget
                             8. Recommend the selection and order the gaming facilities'
                                data processing equipment and software, surveillance, and
                                security systems.
                             9. Recruit, select, and hire employees for the Facilities and
                                implementation of necessary procedures, techniques, and
                                training programs to obtain and evaluate qualified


                                                                                           50079~
     Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 39 of 62




                           applicants.
                       10. Assist Owners as reasonably required in liaising with
                           government with respect to the design and construction of
                           the Facilities.
                       11. Cause relevant background checks to be conducted to
                           ensure suitability standards are met.
                       12. Develop marketing and operation plans, including junkets and
                           similar arrangements, in conjunction with key employees.
                       13. Conduct partial operations prior to a full opening (i.e., soft
                           opening) and any other pre-opening operations GGAM
                           determines are necessary for the Owners Facilities.


GGAM's Post-
Opening Services.

                     GGAM acting through the Management Team has the right,
                    authority, obligation, and discretion, and is instructed to take all such
                    post-opening actions for and on behalf of the Owners to operate all
                    aspects of the Facilities, including:
                    Operations. GGAM through the Management Team shall operate
                    and manage the day~to~day operations of the Facilities, including
                    to:
                        1. Establish, implement, and monitor all operating systems
                            (e.g., sales, marketing, reservations services, quality
                            assurance), establishment of rates and charges for guest
                            rooms, food, beverages, entertainment and other services or
                            facilities, and to manage of the day-to-day affairs of the
                            Facilities.
                        2. Use reasonable efforts, in the name and on behalf of
                            Owners, to collect all revenue from the operation of the
                            Facilities. and, where appropriate, issue receipts with
                            respect to any funds received.
                        3. Establish, implement, and monitor gaming systems,
                            management information systems, (and subject to the
                            oversight of the Board Audit Committee) surveillance and
                            other monitoring activities, floor and entrance security, cage
                            operations, casino accounting, slot and table operations,
                            and the management of the day-to-day affairs of the casino.
                        4. Make all decisions regarding junkets, granting of
                            complimentaries and extensions of credit and collections,
                            and establish a marker policy with regard thereto, subject to
                            the policies and guidelines approved by the Board.
                        5. Establish and control of FF&E reserve account and all other
                             operational bank accounts.
                        6. Establish, implement, and monitor the human resources
                             systems and policies of Facilities.
                        7. Recruit, select, terminate, train, manage, promote, and
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 40 of 62




                    establish compensation and benefit plans for all personnel
                    necessary and, where appropriate, select and contract with
                    vendors and service providers to manage, operate, secure,
                    and market the Facilities.
                8. Establish, implement, and monitor a payroll system for all
                    employees of the Facilities
                9. Establish and implement a marketing plan for the Facilities
                    including advertising, promotions, joint marketing and
                    sponsorships, engagement of advertising agency/ies for the
                    promotion of the Facilities, preparation of marketing
                    materials, and direction of all public relations events and
                    efforts for the Facilities.
                10. Establish, implement, and monitor all accounting and
                    finance systems and policies of the Facilities including
                    casino accounting, financial accounting, hotel/food &
                    beverage accounting, maintenance of books and accounts
                    of the Facilities in accordance with Applicable Accounting
                    Standards, handling of all cash revenue and payment of
                    Facilities operating expenses.
                11. Establish, implement, and monitor all regulatory compliance
                    systems and policies for the Facilities (including with respect
                    to anti-money laundering and internal audit procedures).
                12. Determine the appropriate number and location of gaming
                    tables and slots to be operated at and after-opening.
                 13. Perform or cause to be performed, in the name and on
                     behalf of the Owners, all maintenance and repair for the
                     Facilities, and, pursuant to approved budgets, all capital
                     improvements with respect to the Facilities.
                 14. Review and consult on Owners' risk management
                     (insurance) program, including the purchase of insurance
                     providing coverage for GGAM, Owners, and their Affiliates.
                 15. With the approval of the Owners, select and contract with
                     third parties (including leases in respect of any space in the
                     Facilities) to operate and manage any of the facilities and
                     amenities (e.g., spa, health club, restaurants, concessions,
                     retail, and sportsbook).
                 16. Negotiate, enter into, administer, amend, and terminate, in
                     the name and on behalf of the Owners, all contracts for the
                     use of Facilities, including hotel guest rooms, banquet,
                     meeting and conference facilities and other Facilities and
                     services
                 17. With the approval of the Owners, select tenants and
                      operators, and negotiate, execute, and administer leases,
                     licenses and concessions, and other agreements for third
                     party operated areas.
                 18. With regard to trade payables for goods and services
                      incurred in the ordinary course of business in the operation
                      of the Facilities and as otherwise permitted under the



                                                                             5907J;~
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 41 of 62




                    Agreement and subject to policies approved by the Board,
                    borrow money or execute credit obligations in the name and
                    on behalf of the Owners as obligors and/or guarantors in
                    connection.
                19. GGAM and Owners shall mutually agree on the selection
                    and hiring of appropriate lawyers, consultants, investment
                    bankers, advisors and the like to render services for the
                    Facilities.
                20. Advise and assist with respect to any debt or equity
                    financing, extraordinary corporate transactions, or the like.
                21. Subject to a litigation policy to be approved by Owners and
                    GGAM, appoint counsel, commence, prosecute, defend,
                    and settle in the name and on behalf of Owners or the
                    Facilities, and control all legal actions and proceedings.
                22. Take such actions within the Management Teams
                    reasonable control as COO deems necessary or advisable
                    to comply with all applicable laws with respect to the
                    operation of the Facilities (provided, however, GGAM shall
                    not be a guarantor of the Facilities compliance with such
                    applicable laws) and the terms of all insurance policies
                    provided to Management Team, or to contest the validity or
                    application of any such laws or requirements, including any
                    such laws or requirements that could affect in any manner
                    any gaming license of the Owners or GGAM or any of its
                    affiliates in any jurisdiction (and the Owners shall reasonably
                    cooperate with GGAM in connection with any such contest).
                23. Establish the Compensation Committee.




                                                                             590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 42 of 62




                                      ANNEX B

                      PERFORMANCE STANDARDS

       1. The {a) EBITDA projected in the Annual Budget (the "Projected EBITDA"),
and the (b) Base Fee EBITDA projected in the Annual Budget (the "Projected Base Fee
EBITDA") shall be the performance standards that GGAM shall comply with in rendering
the Services under this Agreement (the "Performance Standards").

       2. The Owners shall have the right to terminate this Agreement, without payment
of any additional fee (other than GGAM Fees, costs,               charges,   expenses,    and
reimbursements (if any) accrued and unpaid and due and owing to GGAM through the
date of termination}, penalty or premium, if, for any two (2) consecutive Fiscal Years
(after the third (3rd) Fiscal Year from the Start Date), any of the following occurs:

             (a) EBITDA from the Facilities is less than eighty-five percent (85%) of the
                Projected EBITDA for the relevant Fiscal Year; or

             (b) Base Fee EBITDA from the Facilities is less than eighty-five percent (85%)
                of the Projected Base Fee EBITDA for the relevant Fiscal Year.

       3.      If the EBITDA or Base Fee EBITDA of the Facilities       falls below Sixty-five
percent (65%) of Projected EBITDA or Projected Base Fee EBITDA, respectively, in any
Fiscal Year (after the third (3rd) Fiscal Year from the Start Date), the Owners shall have
the same right to terminate this Agreement as provided in item 2 above.

        4.     The termination of the Agreement under items 2 and 3 above shall be
effective thirty (30) days after GGAM's receipt of the Termination Notice from the
Owners; provided, however, that in the event that GGAM fails to meet the Performance
Standards under item 2 above, GGAM shall have the right (but not the obligation) to
cure such Performance Standards failure by paying the Owners the Cure Amount The
"Cure Amount" shall mean an amount equal to the difference between the actual
EBITDA or Base Fee EBITDA, as applicable, for the Fiscal Year in question and 85% of
the Projected EBITDA or Projected Base Fee EBITDA, as applicable, for the Fiscal Year
in question.

        5. In the event:

        (A)      any of the following shall occur during any Fiscal Year:     (i) an Event of
Force Majeure, (ii) all or any portion of the Facilities temporarily closes, (iii) a breach or

                                                                                        590792_-;y~
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 43 of 62




default by the Owners of its material obligations under this Agreement, (iv) a reduction
of the number of available room nights at the Facilities and/or reduction of the number of
slots, table games or other gaming opportunities at the Facilities through no fault of
GGAM, (v) a change made by the applicable Government Authority to: (a) the terms
and conditions of the PAGCOR License (or the subsequent compliance with such
revised terms and conditions) except as disclosed in the Disclosure Letter, (b) Applicable
Law, (c) Philippine gaming legislation, (d) a capital improvement program is undertaken
at the portion of the Facilities, (vi) Owners or GGAM is required to take any action at the
instructions of the CEO, or (vii) Owners or GGAM is required to comply with the Project
Agreements;

       (B) and those occurrences were not anticipated and provided for in the Annual
Budget, the Projected EBITDA and Projected Base Fee EBITDA for such Fiscal Year:
and

       (C) those occurrences have an adverse impact on the Facilities :

then the Projected EBITDA and the Projected Base Fee EBITDA for such Fiscal Year
shall be reduced (by the Expert pursuant to Annex I, if the Parties cannot agree on an
equitable adjustment within 30 days) to reflect, on a proportional basis, any adverse
impact caused thereby.

        6.   The Projected EBITDA and the Projected Base Fee EBITDA shall be
increased or decreased by a percentage reflecting the increase or decline in other hotels
and/or casinos monitored/tracked by PAGCOR during the relevant Fiscal Year as
compared to the immediately preceding Fiscal Year.




                                                                                    590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 44 of 62




                                   ANNEX C

                          RESERVED MATTERS



The Reserved Matters shall be:

i.     Any amendment or change to the PAGCOR License.

ii.    Any change in the architect's (Steelman) approved design inclusive of
       FF&E items. so long as Owners deliver the agreed upon Facilities and
       fulfill the obligations and duties under this Agreement and any such
       change does not materially adversely affect GGAM's ability to provide the
       Services or otherwise perform under this Agreement.

111.   Naming of the Facilities.




                                                                         590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 45 of 62




                          ANNEX D

                  ORGANIZATIONAL CHART




                                                             590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 46 of 62




                 ~
                 d ---
                 n
                  ·~
                                    --,I


                                       I'
                                       I
                                  ---~I
                                       '
                                       I

                                       ''
                                        I
                                        ''
                                        ''
                                       I
                                         ''
                                       I'
                                       '''
                                       '
                                       I

                                       '''---~
                                              '




        1
            Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 47 of 62




                                HOTEL ORGANIZATIONAL



                                       GENERAL
                                      MANAGER •




                   MARKETING*




                   EXECUTIVE
                     CHEF*


                                                            HOTEL
                                                           SECURITY
                                                           MANAGER*


LEGEND
"' Key Personnel
                                                                               "0/
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 48 of 62




                                  ANNEX E

                            PHASE I FACILITIES

The Phase I Facilities shall include the following:

i.      Five star hotel with 494 hotel rooms, including 45 Bay suite and 7 VIP
        suites with basic room size of 450-1,780 square feet (43-165 square
        meters);

ii.     Retail space of 5,040 square feet (468 square meters);

iii.    Convention space of 18,900 square feet (1 ,757 square meters);

iv.     Four (4} fine dining restaurants with approximate capacity for      655
        persons;

v.      Two (2) casual dining restaurants with approximate capacity for     357
        persons;

vi.     Food court and entertainment lounge;

vii.    World-class casino of approximately 185,000 square feet (17,187 square
        meters) with over 3,000 gaming positions

viii.   199 retail table games;

ix.     51 high limit table games;

x.      45 VIP junket table games;

xi.     1,200 retail slot devices;

xii.    Spa, health club, pool(s);

xiii.   Flat parking lot with 556 parking spaces; and

xiv.    Structured parking with 1,751 parking spaces.




                                                                         590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 49 of 62




                                 ANNEX F

                          PHASE 1-A FACILITIES



The Phase 1-A Facilities shall include the following:

L      Expanded structured parking with 700 new parking spaces;

iL     Landscape area, night club, and feature restaurant ; and

iii.   Expanded retail space with 29,000 sq fU2,700 sq m area_




                                                                  590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 50 of 62




                                 ANNEX G

                          PHASE 1-B FACILITIES



The Phase 1-8 Facilities shall include the following:

       i.    Events Arena with approximately 5,000 seating capacity including
bridge connection to Phase 1-A, to be developed at the sole option of the
Owners and conditional on the availability of land.




                                          Error! Unknown document property name.5007-Q2.,.;;±   I
     Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 51 of 62




                                       ANNEX H

                                     DEFINITIONS



       "Affiliates" shall mean any Person that, directly or indirectly, controls, is
controlled by, or is under common control with, the referenced Party or other Person.
As used herein, the term "control" shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of any
Person, or the power to veto major policy decisions of any Person, whether through
the ownership of voting securities, by agreement, or otherwise.

       "Agreement" shall mean this Management Services Agreement.

       "Annual Budget" shall have the meaning set forth in Clause 2.1 0.

      "Applicable Accounting Standards" shall mean those generally accepted
accounting principles established under the International Financial Reporting
Standards (IFRS) and International Accounting Standards (lAS) and set forth in a
framework of accounting guidelines, standards, conventions, and rules thereunder.

        "Applicable Law" shall mean the laws of the Philippines, and unless expressly
stated otherwise, shall include (i) statutes, laws, rules, regulations, ordinances, codes,
treaties, legally binding decrees, legally binding directives, legally binding guidelines or
other legal requirements of PAGCOR and any Philippine Governmental Authority,
including, any legal requirements under any Approvals, and (ii) judgments, injunctions,
orders or other similar requirements of any court, administrative agency or other legal
adjudicatory authority, in effect at the time in question and in each case to the extent
the Facilities or other assets or Person in question is subject to the same.

      "Approval Matrix" shall mean the approval matrix prepared by the Parties and
approved by the Owners.

       "Approvals" shall mean all licenses, permits, approvals, certificates, and other
authorizations granted or issued by any Governmental Authority for the matter or item
in question.

      "Audited Year End Financial Statements" shall have the meaning set forth in
Clause 2.9 (b).

       "Base Fee EBITDA" shall have the meaning set forth in Clause 4.3.

     "BOO Loan" shall mean the loans under: (a) the Omnibus Loan and Security
Agreement dated January 24, 2011 by Bloomberry Resorts and Hotels Inc. (Casino
Owner) as borrower and Sureste Properties Inc. as surety, and (b) the Omnibus Loan
and Security Agreement dated January 24, 2011 by Sureste Properties Inc. (Hotel
Owner) as borrower and Bloomberry Resorts and Hotels Inc. as surety, and in both

                                                                                    590792;(7~
       Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 52 of 62




loans Banco De Oro Unibank Inc. as Lender and Banco De Oro Unibank, Inc. -Trust
and Investment Group as security trustee.

      "Business Day" shall mean a day (other than a Saturday or Sunday) on which
banks generally are open in Paranaque City and Makati City, Philippines.

        "Business Plan" shall mean the business plan prepared by GGAM acting
through the Management Team and approved by the Owners prepared in accordance
with GGAM's standard planning and budgeting requirements, including plans for items
such as projected estimates of revenues, expenses, and cash flow associated with the
Facilities, estimated results of Facilities' operations, anticipated capital expenditure
projects, FF&E improvement and replacement plans, and marketing plans.

        "Board" or "Board of Directors" shall mean the board of directors of the Owners.

      "Capital Expense" shall mean any item of expense that, according to Applicable
Accounting Principles, is not properly deducted as a current expense on the books of
the Facilities, but rather should be capitalized.

        "Capital Improvement" shall mean any item of any nature incorporated into the
Facilities the cost of which is a Capital Expense.

        "Casino Owner" shall mean Bloomberry Resorts and Hotels Inc.

        "CEO" shall mean the chief executive officer designated by Owners.

        "Change of Control in Owners" shall have the meaning set forth in Clause 16.1
(b).

      "Compensation Committee" shall mean that committee which sets the
compensation of the Facilities' personnel and comprises the CEO or his designee, vice
president of finance or CFO, and the vice president of human resources.

       "Controlling Shareholders" shall mean a shareholder who controls at least 51%
of the shares of stock of a corporation and who is able to elect a majority of the
members of the board of directors of such corporation.

      "COO" shall mean the chief operating officer designated by GGAM in
accordance with this Agreement.

       "Disclosure Letter" shall mean the disclosure Jetter dated 7 September 2011
referred to in Clause 10.

       "EBITDA" shall mean, for the period in question (which, with respect to any
Fiscal Year, shall not include any negative or positive EBITDA for any prior Fiscal
Year), Net Income for such period PLUS (without duplication and to the extent and
only to the extent actually deducted in the calculation of Net Income): (i) interest
expense, net of interest income, (ii) income tax expense, (iii) depreciation and

                                                                                 590792.»~
     Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 53 of 62




amortization, (iv) non-cash impairment tosses, (v) extraordinary, non-recurring tosses
or expenses as determined by Owners or on the sate of assets for such period, (vi)
tosses attributable to the early extinguishment of indebtedness, (vii) tosses attributable
to hedging obligations or other derivative instruments, (viii) realized and unrealized
foreign exchange tosses (ix) other comprehensive losses and (x) pre-opening costs
and expenses actually incurred and set forth in the applicable Annual Budget (or
otherwise approved by Owners); MINUS (without duplication and to the extent and
only to the extent actually included in the calculation of Net Income), (A) non-
operating, non-recurring gains on the sale of capital assets for such period, (B) gains
attributable to the early extinguishment of indebtedness, (C) gains attributable to
hedging obligations or other derivative instruments, (D) realized and unrealized foreign
exchange gains, (E) other comprehensive income, and {F) pre-opening revenues and
income, in each case, determined on a consolidated basis for Owners in accordance
with the Applicable Accounting Standards.

       "Event of Default by GGAM" shall have the meaning set forth in Clause 15.1.

       "Event of Default by Owners" shall have the meaning set forth in Clause 15.2.

       "Event of Force Majeure" shall have the meaning set forth in Clause 17 .1.

      "Expert" shall mean a senior partner from a leading internationally-recognized
accounting firm with at least ten (10) years experience in gaming transactions.

       "Expert Designee" shall have the meaning set forth in Annex I.

       "Expert Dispute" shall have the meaning set forth in Annex I.

       "Extension Notice" shall have the meaning set forth in Clause 1.3.

      "FF&E" shall mean furniture, furnishings, fixtures and equipment {including
Gaming Equipment), interior and exterior signs, as well as other non-real property
improvements and personal property used to operate the Facilities.

         "Facilities" shall mean the world class integrated casino hotel entertainment
facilities as more specifically set forth in Annex E and Annex F at PAGCOR's Bagong
Nayong Pilipino Entertainment City Manila located at the Manila Bay reclamation area
in Paranaque City, Metro Manila, Philippines.

      "Facilities Revenue" shall mean, with respect to any period, all revenues and
income of any kind derived directly or indirectly from the operation of the Facilities and
properly attributable to the period under consideration determined in accordance with
Applicable Accounting Standards.

      "Fiscal Year" shall mean a calendar year starting 1 January and ending 31
December, provided that the first Fiscal Year shall start from the Start Date and end on
31 December of that year.


                                                                                    590792.2~
       Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 54 of 62




       "Foreign VIP EBITDA" shall have the meaning set forth in Clause 4.5 computed
following the Segment EBITDA Computation.

       "Foreign High Roller Tables" shall have that meaning set forth in the Philippine
laws or regulations promulgated by PAGCOR and governing the Facilities, or as the
parties may mutually agree.

       "Foreign Junket Players" shall have that meaning set forth in the Philippine laws
or regulations promulgated by PAGCOR and governing the Facilities, or as the parties
may mutually agree.

        "Foreign VIP Incentive Fees" shall mean the GGAM Fees referred to in Clause
4.5.

        "Gaming Authority" shall mean any governmental or quasi-governmental entity,
subdivision, agency, commission, board, etc. with authority to regulate gaming
activities located any place in the world.

       "Gaming Equipment" shall mean all furniture, furnishings, and equipment
required for the operation of the casino, including: (i) cashier, money sorting and
money counting equipment, surveillance and communication equipment, and security
equipment, including all equipment required pursuant to any Gaming Authority; (ii) slot
machines, ticket-in/ticket-out, server based gaming, video games of chance, table
games, keno equipment, and other equipment relating to gaming activities; and (iii)
office furnishings and equipment for administrative offices dedicated to casino
operations.

       "Gaming Laws" shall mean any applicable law regulating or otherwise
pertaining to casinos, legal gaming, gambling, or the conduct of gaming activities
located any place in the world.

        "GGAM" shall have the meaning set forth in the preamble.

      "GGAM Disclosure Letter" shall mean the disclosure letter referred to in Clause
10.2(E)

       "GGAM Fees" shall mean the fees set forth in Clauses 4.1 through 4.4,
inclusive.

        "Governmental Authority" shall mean any Philippine government, whether
national, provincial, city, municipal, local, or other, any court, department, agency,
board, authority, or instrumentality, whether administrative or regulatory, or other body
relating thereto, or any other body which may exercise similar functions, including
PAGCOR.

        "Graduated Fees" shall mean those fees payable to GGAM pursuant to Clause
4.5.


                                                                                 590792   P«-y
     Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 55 of 62




      "Guest Data" shall mean any and all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, and any other information from guests or
customers of a casino or hotel.

      "Hotel Owner" shall mean Sureste Properties, Inc.

       "Individual• shall mean a natural person, whether acting for himself or herself, or
in a representative capacity.

       "Initial Term" shall have the meaning set forth in Clause 1.2.

       "Involved Affiliates" shall have the meaning set forth in Clause 18.8.

      "Key Personnel" shall mean those personnel designated by an "*" in Annex D.
Key Personnel shall include William P. Weidner, Garry Saunders, and Brad Stone.

       "Local High Roller Tables" shall have that meaning as set forth in the Philippine
laws or regulations promulgated by PAGCOR and governing the Facilities, or as the
parties may mutually agree.

        "Local VIP EBITDA" shall have the meaning set forth in Clause 4.4 computed
following the Segment EBITDA Computation.

       "Management Team" shall have the meaning set forth in Clause 2.4.

     "Money Laundering Laws" shall mean the Anti-Money Laundering Act of 2001
(Republic Act No. 9160), as amended, and its implementing regulations.

      "Net Income" shall have the meaning as defined under Applicable Accounting
Standards.

       "OFAC" shall have the meaning set forth in Clause 10.1 (S).

       "Operating Accounts" shall mean bank accounts, which may include, but are not
limited to, account(s) for the purposes of depositing all funds received in the operation
of the Facilities and paying all Operating Expenses of the Facilities.

       "Operating Expenses" shall mean those non-Capital Expenses that are
generated by maintaining, conducting, and supervising the operation of the Facilities
(whether or not included within such definitions but always excluding the GGAM Fees)
in accordance with the Applicable Accounting Standards.

         "Operating Supplies" shall mean all consumable items used in, or held in
storage for use in (or, if the context so dictates, required in connection with), the
operation of the Facilities including food and beverages, fuel, soap, shampoo,
toiletries, and other guest amenities, cleaning materials, printed materials, matches,
napkins, stationery, and similar items;
        Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 56 of 62




        "Option Agreement" shall mean the option agreement referred to in Clause
18.3.

        "Organizational Chart" shall have the meaning set forth in Clause 2.4.

        "Owner" and "Owners" shall have the meaning set forth in the preamble.

        "PAGCOR" shall have the meaning set forth in the preamble.

      "PAGCOR Lease Agreement" means the contract of lease dated May 7, 2010
executed between Owners and PAGCOR over the 83,084 square meter lot covered by
and part of the mother title Original Certificate of Title No. 289 issued by the Register
of Deeds of Parar'iaque City.

      "PAGCOR License" shall mean the Provisional License awarded by PAGCOR
to the Casino Owner for the Facilities at Entertainment City (or the license that
PAGCOR will issue when the Facilities start commercial operation).

         "Party" and "Parties" shall have the meaning set forth in the preamble.

         "Performance Standards" shall have the meaning set forth in Annex B.

         "Person" shall mean an Individual or Entity (as the case may be).

      "Phase I Facilities"     shall   mean those portions of the Facilities set forth in
Annex E.

     "Phase 1-A Facilities" shall mean those portions of the Facilities set forth in
Annex F.

      "Phase 1-B Facilities" shall have those portions of the Facilities set forth in
Annex G.

         "Philippine Pesos" shall mean the currency of the Philippines.

         "Philippines" shall mean the Republic of the Philippines.

       "Philippine Anti-Corruption Laws" shall mean Republic Act No. 3019 (otherwise
known as the Anti-Graft and Corrupt Practices Act), and similar laws against corrupt
practices of public officers.                          ·

         "Pre-Opening Services" shall have the meaning set forth in Annex A.

         "Project Agreements" shall have the meaning set forth in Clause 2.6(b).

       "Project Cost" shall mean the Project Cost prepared by Davis Langdon Seah
attached to the Disclosure Letter.



                                                                                   590792?7
     Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 57 of 62




     "Projected Base Fee EBITDA" shall have the meaning set forth in item 1 of
Annex B.

      "Projected EBITDA" shall have the meaning set forth in item 1 of Annex B.

      "Proposed Annual Budget" shall have the meaning set forth in Clause 2.1 0.

      "Purchase Option" shall mean the option set forth in Clause 18.3.

      "Receiving Party" shall have the meaning set forth in Clause 14.2.

      "Reserved Matters" shall mean those matters set forth in Annex C.

       "ROPCPI" shall mean the Consumer Price Index for all Income Households and
Headline Inflation Rates of all Items for the Philippines which uses 2000 as its base
year (2000=1 00) published by the National Statistical Coordination Board.

      "Sanctions Laws and Regulations" shall have the meaning set forth in Clause
10.1(S).

       "Segment EBITDA Computation" shall mean, for purposes of calculating
EBITDA for any purposes other than for the Facilities in their entirety (e.g., Local VIP
EBITDA, Foreign VIP EBITDA, and Base Fee EBITDA), all Facilities Revenue shall be
segregated amongst each and every category of EBITDA and, further, Operating
Expenses shall be allocated between each such category in a manner which takes into
account the actual amount of variable Operating Expenses incurred in generating each
such category of EBITDA and a distribution of all fixed expenses to each such
category of EBITDA which is fair and reasonable when calculating the relative
percentages of EBITDA as a portion of all EBITDA from Facilities, the level of general
and administrative support given to each category of EBITDA, and the associated
costs thereof, normal and customary rules and procedures for managerial accounting
under Applicable Accounting Standards, etc., all as calculated by GGAM acting
through the Management Team for each period in question based upon protocols
established by GGAM and approved by Owners .

      "Services" shall mean those services of GGAM set forth in Annex A.

      "Signing Authority Matrix" shall mean the signing authority matrix prepared by
the Parties and approved by the Owners.

       "Standard of Care" shall have the meaning set forth in Clause 2.5.

       "Start Date" shall have the meaning set forth in Clause 1.2.

       "Subsequent Term" shall have the meaning set forth in Clause 1.3.

       "Term" shall mean the Initial Term or any then applicable Subsequent Term of
this Agreement.

                                                                                 590792.'¥~
     Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 58 of 62




      "Termination Fee" shall mean, in the event this Agreement is terminated in
accordance with subclauses (B), (C) or (D) of Clause 16.1 (b), an amour1t equivalent to:

                         Period                                        Calculation

      Commencing on the Effective Date through the
      date 12 months after the Start Date {the "First   $ 11.000,000
      Operating Year")

      Commencing on the day following the               4 x the sum of the GGAM Fees due and
      expiration of the First Operating Year through    ow1ng for the immediately prior 12 months
      the date 24 months al!er the Start Date (the
      "Second Operating Year")

      Commencing on the date following the              3 x the sum of the GGAM Fees due and
      expiration of the Second Operating Year           owing for the immediately prior 12 months
      through the date 36 months after the Start
      Date (the ''Third Operating Year")

      Commencing on the date following expiration       2.5 x the sum of the GGAM Fees due and
      of the Third Operating Year through the date      owing for the immediately prior 12 months
      48 months after the Start Date (the "Fourth
      Operating Year")

      At any time after the expiration of the Fourth    2 x the sum of the GGAM Fees due and
      Operating Year                                    owing for the immediately prior 12 months




       "Unsuitable Person" shall mean any individual or entity which (i) is known ir1 the
community as being of bad moral character; (ii) has been convicted of a felony in any
state or federal court (including courts in the U.S.A.); (iii) would cause the denial,
threatened denial, revocation, threatened revocation, suspension, threatened
suspension or non-renewal of any gaming license, approval or permit of GGAM; r (iv)
is a SON.




                                                                                                    590792.2
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 59 of 62




                                ANNEX I

                         EXPERT RESOLUTION

1.1   Any Dispute that requires resolution of the following matters (individually
      or together, an "Expert Dispute") shall be exclusively resolved according to
      the following:

      (a)    the calculation of the EBITDA;

      (b)    a determination under Clause 2.9 of which Party's proposed budget
      element(s) is most likely to optimize financial performance of the Facilities,
      with due consideration given to then current market conditions; and

      (c)    Equitable adjustment under item 5 of Annex B.

1.2   If any Expert Dispute is brought with a dispute, controversy, or claim
      pursuant to Clause 19.2 of the Agreement, such Expert Dispute shall be
      immediately severed from any arbitration pursuant to Clause 19.2 and
      independently and exclusively resolved in accordance with the procedures
      set forth in this Annex I.

1.3   If a Party is entitled to and elects to have an Expert designated, it shall
      notify the other Party in writing and the Parties shall attempt to designate a
      mutually acceptable Expert within twenty (20) Business Days of such
      notice. In the event that the Parties are unable to agree upon an Expert
      within such period, each of the Parties shall select an Individual meeting
      the requirements of an Expert (each, an "Expert Designee") within
      two (2) Business Days, and the two (2) Expert Designees shall thereafter
      meet in good faith within five (5) Business Days and select an Expert in
      accordance with the qualifications set forth in this Agreement. If the
      Expert Designees are unable to agree on an Expert with such
      five (5) Business Days, the Parties shall grant the current Expert
      Designees an additional five (5) days to mutually agree upon an Expert.

1.4   The Expert shall establish, in its sole and absolute discretion, the
      procedure for resolving the dispute, including what evidence to consider,
      whether to allow written submissions, and whether to hold a hearing,
      subject to the following:

      (a)    unless otherwise agreed by the Parties, the Expert shall hold at
      least one (1) proceeding at which the Parties present and respond to
      evidence, which shall take place on a Business Day not later than twenty
      (20) Business Days, nor earlier than ten (10) Business Days, from the
      date notice of the dispute is given or as soon thereafter as the Expert is
      available. Unless otherwise agreed, all proceedings shall be conducted in
      Singapore;
Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 60 of 62




      (b)    the Expert has the power to demand from either Party whatever
      information in that Party's possession the Expert deems necessary to
      resolve the dispute;

      (c)    except as specifically requested by a Expert, no Party may present
      any evidence that was not shared with the other Party before the Expert
      resolution proceeding was initiated;

      (d)   no discovery may be conducted between the Parties;

      (e)   no attorneys may appear on behalf of either Party (although either
      Party may use attorneys for their own consultation or advice);

      (f)    the Expert shall schedule and conduct all proceedings with the
      objective of resolving the dispute as quickly and efficiently as possible;
      and

      (g)   the Parties shall not engage in any communications with an Expert
      except in response to formal requests by an Expert or at proceedings
      scheduled by an Expert.

1.5   All decisions of the Expert, absent fraud, willful misconduct, or
      demonstrated conflict of interest, are final and binding on the Parties
      (without appeal or review) and are enforceable in any court of competent
      jurisdiction.

1.6   During the pendency of the Expert resolution proceedings, the Parties
      shall share equally the fees and expenses of the Expert. In rendering its
      decision, the Expert shall designate the Party whose position is
      substantially upheld, who shall recover from the other Party its share of
      the fees and costs so paid. The Expert may determine that neither Party's
      position was substantially upheld. The Parties shall otherwise bear their
      own costs and expenses of the Expert resolution proceedings, including
      each Party's respective attorneys' fees and costs.




                                                                         590792.2
       Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 61 of 62




                          Global Gaming Asset Management, L.P.
                                  3575 West Post Road
                                   Las Vegas, NV 89118


Strictlv Pet·sonal and Confidential

September.....§__. 2011

Bloomberrv Resm1s and Hotels. Inc.
Unit 601, 6•"
            Floor Ecoplaza Building
Pasong Tamo Extension. Makati City
Philippines

Sureste Properties. Inc.
261h Floor, 139 Corporate Center Building
Valero Street, Salcedo Vi II age
Makati City, Philippines

Dear Mr. Razon:

       Reference is made to that certain Management Service Agreement dated as of September
_s_. 20 ll among Bloom berry Resorts and Hotels. Inc .. Sureste Properties, Inc. and Global
Gaming Philippines Management. LLC (the ''MSA"'). Pursuant to Section 10.2(e) of the MSA,
William P. \\Ieidner is the Chief Executive Officer of Global Gaming Philippines. LLC and
Global Gaming Asset Management. LP. is the sole equity holder of Global Gaming Philippines.
LLC. Pursuant to Section I0.2(g) ofthe MSA attached hereto as Exhibit A is a chart of the
corporate structure of Global Gaming Philippines, LLC.


Sincerely,

GLOBAL GAMNG ASSET M~Eiv!ENT. L.P.

      l0_if~?J_--
             ;;1 ///
Bv: V:../-,
 '                              .
Name: William Weidner
Title: President
      Case 1:21-cv-02655-LGS Document 1-4 Filed 03/29/21 Page 62 of 62




EXHIBIT A
                                                                                   Cantor
                                                                           Fitzgerald, LP




                                                                          100%




                                                                   Cantor GGAM              99 75%
                                                                    Holdings, LLC


                                                                           0.25%




        Gaming Equity                   Gaming Asset
     ( Group Series LLC                Management, LLC
     1                                                                       Cantor GGAM.
        (equity interest)              (management fee)
                                                                                  L.P.
       (WPW, Manager)                   (WPW, Manager)




                                                          50%                 5(}'%




                                                               Global Garnmg
                                                            ;Asset Managem<"JJ'\1.
                                                            . Hold1ngs, LLC·



                                                                                                50%
                             50~'.;-




                                                                  G~bal   Gar.ung
                                                                Asset Managemenl_
                                                                      LP




                                                                 Global Gam1ng
                                                                Philippines, LLC
                                                                      {DE)




                                                                Phliippines Branch
                                                                       Office

 *Certain other parties hold non-economic interests
